

NOTE PURCHASE AGREEMENT
 
This NOTE PURCHASE AGREEMENT (this “Agreement”) is entered into as of June 3,
2011, by and between Umami Sustainable Seafood Inc., a Nevada corporation,
trading on the OTC Bulletin Board under the symbol “UMAM” (the “Company”), and
the individuals and entities listed on Schedule 1 attached hereto (each a
“Purchaser”, and collectively, the “Purchasers”).
 
WITNESSETH:
 
WHEREAS, the Company desires to issue and sell to the Purchasers, and the
Purchasers desire to purchase from the Company, senior secured promissory notes
substantially in the form of Exhibit A attached hereto (each a “Note” and
collectively the “Notes”), in the aggregate principal amount of $2,000,000 (the
“Principal Amount”).


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, the parties
agree as follows:
 
1.         Sale and Purchase of the Notes.
 
1.1       Sale and Issuance of Notes.  Subject to the terms and conditions of
this Agreement, the Purchasers agree to purchase at Closing (as defined below),
and the Company agrees to sell and issue to the Purchasers the Notes for an
aggregate purchase price of $1,920,000 (the “Purchase Price”).
 
2.         Closing.
 
2.1       Time and Place. The closing for the sale and purchase of the Notes
shall take place at the offices of Seyfarth Shaw LLP, 620 Eighth Avenue, New
York, NY 10018, at 10:00 a.m., local time, on the second business day after all
of the conditions set forth in Section 7 hereof have been duly satisfied or
waived, or at such later time or date as the Purchasers and the Company may
mutually agree in writing (the “Closing”).  The date upon which the Closing
shall occur is herein called the “Closing Date”. On the Closing Date, the
Purchasers shall pay the Purchase Price to the Company via federal funds wire
transfer(s) of immediately available funds, in accordance with written
instructions provided to the Purchasers prior to the date hereof.
 
3.         Atlantis Pledge Agreement; Baja Subsidiary Security Agreement.
 
3.1       Atlantis Pledge Agreement. At Closing, the Company shall deliver to
the Purchasers a Pledge Agreement entered into by Atlantis Group HF, an
Icelandic company (“Atlantis”), substantially in the form of Exhibit B attached
hereto (the “Atlantis Pledge and Security Agreement”), pledging, as security in
favor of the Purchasers for the obligations of the Company under the Notes, an
aggregate amount of 6,000,000 shares of capital stock of the Company presently
owned, either directly or indirectly, by Atlantis (the “Pledged Shares”), with
each Purchaser receiving a pledge totaling approximately three (3) shares of
capital stock of the Company for every dollar of Principal Amount of the Note
purchased hereunder by the respective Purchaser.  The number of pledged shares
to which each Purchaser is entitled to in connection with the transactions
contemplated hereunder is set forth on Schedule 1 hereto.

 
 

--------------------------------------------------------------------------------

 
 
3.2       Baja Subsidiary Security Agreement.   In accordance with Section
6.2(c), the Company shall deliver to the Purchasers a security agreement (the
“Baja Subsidiary Security Agreement”), substantially in the form attached hereto
as Exhibit C, entered into by Baja Aqua-Farms S.A. de C.V., a subsidiary of the
Company (“Baja”);
 
(i)           granting to the Purchasers, as additional security in favor of the
Purchasers for the obligations of the Company under the Notes, a first priority
perfected security interest in and lien on a portion of Baja’s then owned or
thereafter acquired, inventory, the value of which shall in no event be less
than two times the sum of the outstanding Principal Amount and accrued interest
under the Notes, and any proceeds arising in connection with the sale or
disposition of such inventory (the “Baja Inventory,” and the Pledged Shares,
collectively referred to as the “Covered Collateral”); and
 
(ii)          agreeing not to transfer, pledge or encumber any of the Baja
Inventory without the prior written consent of such Purchasers holding at least
sixty percent (60%) of the Notes issued pursuant to this Agreement (such
Purchasers, hereinafter, referred to as the “Required Majority”) unless (A) such
transfer, pledge or encumbrance is contemplated by this Agreement, the Notes,
the Atlantis Pledge and Security Agreement, the Baja Subsidiary Security
Agreement, or any other agreement executed in connection with the transactions
contemplated herein (collectively referred to as the “Transaction Documents”),
(B) such transfer or sale is made in the ordinary course of business, provided
that any proceeds arising from such transfer or sale are remitted to the
Purchasers in accordance with the terms of the Transaction Documents, or (C)
such sale will result in a full repayment of the Notes.
 
4.         Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Purchasers as follows (which representations and
warranties shall be deemed to apply, where appropriate, to the following direct
or indirect subsidiaries of the Company: Baja, Bluefin Acquisition Group Inc., a
New York corporation (“Bluefin”) and Kali Tuna d.o.o., a Croatian limited
liability company (“Kali”) (each a “Subsidiary” and collectively, the
“Subsidiaries”)), as of the Closing Date:
 
4.1       Subsidiaries.  The Company has no subsidiaries other than Baja,
Bluefin and Kali and Oceanic Enterprises, Inc., a California
corporation.  Except as disclosed in Schedule 4.1 or as specifically disclosed
in the SEC Reports (as hereinafter defined) hereto, all capital stock or
comparable equity interests of each Subsidiary owned by the Company is owned
free and clear of any Lien (as hereinafter defined) (other than Liens in favor
of UTA Capital LLC) and all the issued and outstanding shares of capital stock
or comparable equity interest of each Subsidiary are validly issued, fully paid
and non-assessable and free of preemptive and similar rights.

 
2

--------------------------------------------------------------------------------

 

4.2       Organization and Qualification.  Each of the Company and the
Subsidiaries is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its respective incorporation or
organization (as applicable), with the requisite legal authority to own and use
its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents.  The Company and the Subsidiaries are
each duly qualified to do business and in good standing as a foreign corporation
or other entity in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
would not, individually or in the aggregate, have or reasonably be expected to
result in (a) a material adverse effect on the results of operations, assets,
prospects, business condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, (b) a material and adverse impairment of the
Company’s and the Subsidiaries’ ability to perform its obligations under any of
the Transaction Documents, or (c) a material and adverse effect on the legality,
validity or enforceability of any of the Transaction Documents (a “Material
Adverse Effect”); provided, however, that no change, effect, event or occurrence
to the extent arising or resulting from any of the following, either alone or in
combination, shall constitute or be taken into account in determining whether
there has been or will be, a Material Adverse Effect: (i) general business or
economic conditions not specific or peculiar to the Company or any Subsidiary,
(ii) acts of war or terrorism or natural disasters not specific or peculiar to
the Company, a Subsidiary or a jurisdiction in which any of them operates, (iii)
catastrophic economic or significant regulatory or political conditions or
changes, (iv) changes in any applicable accounting regulations or principles or
the interpretations thereof, (vi) changes in laws, or (vii) changes in the price
or trading volume of the Company’s stock.
 
4.3       Authorization; Enforcement.  The Company and each Subsidiary has the
requisite corporate authority to enter into and to consummate the transactions
contemplated by the Transaction Documents to which it is a party and otherwise
to carry out its respective obligations hereunder and thereunder.  The execution
and delivery of the Transaction Documents by the Company or any Subsidiary and
the consummation of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action on the part of the Company and
each Subsidiary and no further consent or action is required by the Company, the
Subsidiaries or their respective Board of Directors (or similar governing body)
or shareholders.  The Transaction Documents to which they are a party have been
duly executed by the Company and the Subsidiaries, as applicable, and when
delivered in accordance with the terms hereof, will constitute, the valid and
binding obligation of the Company and the Subsidiaries, as applicable,
enforceable against the Company and the Subsidiaries, as applicable, in
accordance with their respective terms, except as the same may be limited by (a)
applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors rights
generally, and (b) the effect of rules of law governing the availability of
specific performance and other equitable remedies.

 
3

--------------------------------------------------------------------------------

 

4.4       No Conflicts.  Except as disclosed in Schedule 4.4, the execution,
delivery and performance of the Transaction Documents by the Company and the
Subsidiaries, as applicable, and the consummation by the Company and the
Subsidiaries, as applicable, of the transactions contemplated hereby and thereby
do not, and will not, (a) conflict with or violate any provision of the
Company’s or any Subsidiary’s memorandum or articles of association, certificate
or articles of incorporation, bylaws or other organizational or charter
documents, (b) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing a Company or Subsidiary debt or otherwise) or
other understanding to which the Company or any Subsidiary is a party or by
which any property or asset of the Company or any Subsidiary is bound, or
affected, (c) except for any lien, charge, claim, security interest,
encumbrance, right of first refusal or other restriction (each, a “Lien,” and
collectively, “Liens”) granted pursuant to the Transaction Documents, result in
any Lien on assets or on property of the Company, or (d) result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including, assuming the accuracy of the representations
and warranties of the Purchasers set forth in Section 5.2 hereof, federal and
state securities laws and regulations and the rules and regulations of any
self-regulatory organization to which the Company or its securities are subject,
including any market (such as the OTC Bulletin Board or Pink Sheets LLC) on
which the shares of Common Stock are listed or quoted for trading on the date in
question, as applicable (the “Trading Markets”)), or by which any property or
asset of the Company or a Subsidiary is bound or affected.
 
4.5       SEC Reports; Financial Statements; No Material Adverse Effect;
Solvency.  Except as set forth on Schedule 4.5 or as specifically disclosed in
the SEC Reports (as hereinafter defined), the Company has filed all reports
required to be filed by it under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), including pursuant to Section 13(a) or 15(d) thereof,
since June 30, 2010 on a timely basis or has received a valid extension of such
time of filing and has filed any such SEC Reports prior to the expiration of any
such extension.  Such reports required to be filed by the Company under the
Exchange Act after June 30, 2010, including pursuant to Section 13(a) or 15(d)
thereof, together with any materials filed or furnished by the Company under the
Exchange Act, whether or not any such reports were required, are collectively
referred to herein as the “SEC Reports” and, together with this Agreement and
the schedules to this Agreement, the “Disclosure Materials”.  As of their
respective dates, the SEC Reports filed by the Company complied in all material
respects with the requirements of the Securities Act of 1933, as amended (the
“Securities Act”) and the Exchange Act and the rules and regulations of the U.S.
Securities and Exchange Commission (the “SEC”) promulgated thereunder, and none
of the SEC Reports, when filed by the Company, contained any untrue statement of
a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.  The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the SEC with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements, the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP or may be condensed or
summary statements, and fairly present in all material respects the consolidated
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
year-end audit adjustments.  All material agreements to which the Company or any
Subsidiary is a party or to which the property or assets of the Company or any
Subsidiary are subject are included as part of or identified in the SEC Reports,
to the extent such agreements are required to be included or identified pursuant
to the rules and regulations of the SEC.

 
4

--------------------------------------------------------------------------------

 
 
Since the date of the latest audited financial statements included within the
SEC Reports, except as disclosed in Schedule 4.5 hereto, (i) there has been no
event, occurrence or development that, individually or in the aggregate, has had
or that would result in, or reasonably be expected to result in a Material
Adverse Effect, (ii) the Company and Subsidiaries have not incurred any material
liabilities other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice, (B) liabilities not
required to be reflected in the Company’s and/or Subsidiary’s financial
statements pursuant to GAAP or not required to be disclosed in filings made with
the SEC and (C) other liabilities incurred by the Subsidiaries for the exclusive
purpose of funding the day-to-day operations of the fish farming sites of the
Company’s operating subsidiaries, (iii) the Company has not altered its method
of accounting or changed its auditors, (iv) the Company and the Subsidiaries
have not declared or made any dividend or distribution of cash or other property
to their shareholders, in their capacities as such, or purchased, redeemed or
made any agreements to purchase or redeem any shares of its capital stock
(except for repurchases by the Company  and/or the Subsidiaries of shares of
capital stock held by employees, officers, directors, or consultants pursuant to
an option of the Company and/or the Subsidiaries to repurchase such shares upon
the termination of employment or services), and (v) the Company and/or the
Subsidiaries have not issued any equity securities to any officer, director or
affiliate, except pursuant to existing Company stock-based plans.  The Company
and the Subsidiaries have not taken any steps to seek protection pursuant to any
bankruptcy law nor does the Company have any Knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy proceedings or any
Knowledge of any fact which would reasonably lead a creditor to do so.  The
Company and the Subsidiaries will not be Insolvent (as defined below) after
giving effect to the transactions contemplated hereby to occur at the
Closing.  For purposes of this Section 4.5, “Insolvent” means that (i) the
present fair saleable value of the Company’s assets is less than the amount
required to pay the Company’s total Indebtedness (as defined in Section 4.20
hereof), (ii) the Company is unable to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured, (iii) the Company intends to incur or believes that it
will incur debts that would be beyond its ability to pay as such debts mature,
or (iv) the Company has unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted.  For the purposes of this Agreement, “Knowledge” means
the actual knowledge (i.e., the conscious awareness of facts and other
information) of the chief executive officer, chief financial officer or other
key officers of the Company, after undertaking a customary and reasonable
investigation under the circumstances.
 
4.6       Absence of Litigation.  Except as described in Schedule 4.6 or as
specifically disclosed in the SEC Reports, there is no action, suit, claim, or
Proceeding (as defined below), or, to the Company’s Knowledge, inquiry or
investigation, before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the Knowledge of the
Company, threatened against or affecting the Company or any of its Subsidiaries
that could, individually or in the aggregate, have a Material Adverse Effect.
For the purposes of this Agreement, “Proceeding” means an action, claim, suit,
investigation or proceeding (including, without limitation, a partial
proceeding, such as a deposition), whether commenced or threatened in writing.

 
5

--------------------------------------------------------------------------------

 

4.7       Compliance.  Except as described in Schedule 4.7, neither the Company
nor any Subsidiary, except in each case as would not, individually or in the
aggregate, reasonably be expected to have or result in a Material Adverse
Effect, (a) is in default under or in violation of (and no event has occurred
that has not been waived that, with notice or lapse of time or both, would
result in a default by the Company or any Subsidiary under), nor has the Company
or any Subsidiary received written notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (b) is in violation of any order of any court, arbitrator or
governmental body, or (c) is or has been in violation of any statute, rule or
regulation of any governmental authority.
 
4.8       Title to Assets.  The Company and the Subsidiaries own or lease no
real property except as described in Schedule 4.8.  Except as described in
Schedule 4.8, the Company and the Subsidiaries have good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
for Liens in favor of Purchaser and other Liens that could not if enforced,
individually or in the aggregate, have or result in a Material Adverse
Effect.  Any real property and facilities held under lease by the Company and
the Subsidiaries are held by them under valid, subsisting and enforceable leases
as to which the Company and the Subsidiaries are in material compliance.
 
4.9       Significant Customers. Schedule 4.9 lists each customer who
represented 10% or more of the sales of the Company or of any Subsidiary during
the six-month period ended March 31, 2011 (each, a “Significant Customer“) and
the percentage of the Company’s total revenues such Significant Customer
represented during such period.  The Company has no outstanding material dispute
concerning its business operations with any Significant Customer.  No
Significant Customer has given notice to the Company, whether orally or in
writing, that such customer shall not continue as a customer of the Company
after Closing or that such customer intends to terminate or materially modify
existing agreements with the Company at any time.
 
4.10     Disclosure.  All disclosure provided by the Company to the Purchasers
regarding the Company, its business and the transactions contemplated hereby,
including the schedules to this Agreement, furnished by or on behalf of the
Company are true and correct in all material respects and do not contain any
untrue statement of material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.  Except for the transactions
contemplated by this Agreement, no event or circumstance has occurred or
information exists with respect to the Company or any of its Subsidiaries or its
or their business, properties, operations or financial condition, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed.  The
Company acknowledges and agrees that the Purchasers are not making and have not
made any representations or warranties with respect to the transactions
contemplated hereby other than those set forth in the Transaction Documents.

 
6

--------------------------------------------------------------------------------

 

4.11     Patents and Trademarks.  Except as described in Schedule 4.11 or as
specifically disclosed in the SEC Reports, (a) each of the Company and its
Subsidiaries owns or possesses sufficient rights to conduct its business in the
ordinary course, including, without limitation, rights to use all material
patents, patent rights, industry standards, trademarks, copyrights, licenses,
inventions, trade secrets, trade names and know-how (collectively, “Intellectual
Property Rights”) as owned or possessed by them or that are necessary for the
conduct of its business as now conducted or as proposed to be conducted except
where the failure to currently own or possess such rights would not have a
Material Adverse Effect, (b) neither the Company nor any of its Subsidiaries is
infringing any rights of a third party with respect to any Intellectual Property
Rights that, individually or in the aggregate, would have a Material Adverse
Effect, and, since January 1, 2008, neither the Company nor any of its
Subsidiaries has received any notice of, or has any Knowledge of, any asserted
infringement by the Company or any of its Subsidiaries of, any rights of a third
party with respect to any Intellectual Property Rights that, individually or in
the aggregate, would have a Material Adverse Effect and (c) since January 1,
2008, neither the Company nor any of its Subsidiaries has received any notice
of, or has any Knowledge of, infringement by a third party with respect to any
Intellectual Property Rights of the Company or of any Subsidiary that,
individually or in the aggregate, would have a Material Adverse Effect.  The
Company has not used Publicly Available Software (as hereinafter defined) in
whole or in part in the development of any part of its Intellectual Property
Rights in a manner that would be reasonably likely to subject the Company or its
Intellectual Property Rights in whole or in part, to all or part of the license
obligations of any Publicly Available Software that, individually or in the
aggregate, would have a Material Adverse Effect on the Company.  “Publicly
Available Software” means each of (i) any software that contains, or is derived
in any manner (in whole or in part) from, any software that is distributed as
free software, open source software (e.g., Linux), or similar licensing and
distribution models; and (ii) any software that requires as a condition of use,
modification, and/or distribution of such software that such software or other
software incorporated into, derived from, or distributed with such software (A)
be disclosed or distributed in source code form; (B) be licensed for the purpose
of making derivative works; or (C) be redistributable at no or minimal
charge.  Publicly Available Software includes, without limitation, software
licensed or distributed under any of the following licenses or distribution
models similar to any of the following: (a) GNU General Public License (GPL) or
Lesser/Library GPL (LGPL), (b) the Artistic License (e.g. PERL), (c) the Mozilla
Public License, (d) the Netscape Public License, (e) the Sun Community Source
License (SCSL), the Sun Industry Source License (SISL), and the Apache Server
License.
 
4.12     Insurance.  The Company and, to the Company’s Knowledge, the
Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as are prudent and customary
in the businesses and locations in which the Company and the Subsidiaries are
engaged, including a prudent and customary amount of such insurance coverage
with respect to the fish inventory of the Company and the Subsidiaries, as
applicable.  The Company has had continuous insurance coverage during the 12
months preceding the date of this Agreement and has no reason to believe it will
not be able to renew its current insurance coverage in the same amounts or
obtain new insurance coverage in amounts not less than it currently has with
carriers of equal or better ratings.
 
4.13     Regulatory Permits.  The Company and the Subsidiaries hold, and are
operating in compliance in all material respects with all franchises, grants,
authorizations, licenses, permits, easements, consents, quotas, certificates and
orders (collectively, “Material Permits”) of the U.S. Food and Drug
Administration, any other federal, state or foreign governmental authority
having authority over the Company and the Subsidiaries, or any self-regulatory
body regulating the Company’s conduct of its business (collectively,
“Governmental Authority”), all such Material Permits are valid and in full force
and effect; and the Company and the Subsidiaries have not received notice of any
revocation or modification of any such Material Permits or has reason to believe
that any such Material Permits will be revoked, modified, or not be renewed in
the ordinary course.

 
7

--------------------------------------------------------------------------------

 
 
4.14     Regulatory Compliance.  The Company and the Subsidiaries (a) are and at
all times have been in material compliance with all applicable federal, state,
local and foreign, laws, statutes, rules, regulations, or guidance applicable to
the Company and the Subsidiaries and the acquisition, ownership, testing,
development, manufacture, packaging, processing, use, distribution, marketing,
labeling, promotion, sale, offer for sale, storage, import, export or disposal
of any product or services manufactured or distributed by the Company (the
“Applicable Laws”), except as could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect; (ii) have not
received any notice of adverse finding, untitled letter or other correspondence
or notice from any Governmental Authority alleging or asserting noncompliance
with any Applicable Laws or any licenses, certificates, approvals, clearances,
authorizations, permits and supplements or amendments thereto required by any
such Applicable Laws (“Authorizations”) nor any warning letter from the U.S.
Food and Drug Administration containing any unresolved issues concerning
noncompliance with any Applicable Laws or Authorizations that could reasonably
be expected to result in a Material Adverse Effect; (iii) possess all material
Authorizations and such Authorizations are valid and in full force and effect
and are not in violation of any term of any such Authorizations, except where
such violation could not reasonably be expected to result in a Material Adverse
Effect; (iv) have not received notice of any claim, action, suit, proceeding,
hearing, enforcement, investigation, arbitration or other action from any
Governmental Authority or third party alleging that any product operation or
activity is in violation of any Applicable Laws or Authorizations and have no
Knowledge that any such Governmental Authority or third party is considering any
such claim, litigation, arbitration, action, suit, investigation or proceeding;
(v) have not received notice that any Governmental Authority has taken, is
taking or intends to take action to limit, suspend, modify or revoke any
Authorizations and the Company has no Knowledge that any such Governmental
Authority is considering such action; and (vi) have filed, obtained, maintained
or submitted all material reports, documents, forms, notices, applications,
records, claims, submissions and supplements or amendments as required by any
Applicable Laws or Authorizations and that all such reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments were complete and correct in all material respects on the date filed
(or were corrected or supplemented by a subsequent submission).
 
4.15     Workplace Safety.  The Company and the Subsidiaries (i) are in
compliance, in all material respects, with any and all applicable foreign,
federal, state and local laws, rules, regulations, treaties, statutes and codes
promulgated by any and all governmental authorities (including pursuant to the
Occupational Health and Safety Act) relating to the protection of human health
and safety in the workplace (“Occupational Laws”); (ii) have received all
material permits, licenses or other approvals required of it under applicable
Occupational Laws to conduct its business as currently conducted, except where
the failure to obtain such licenses could not reasonably be expected to result
in a Material Adverse Effect; and (iii) are in compliance, in all material
respects, with all terms and conditions of such permit, license or approval,
except where the failure to be in compliance could not reasonably be expected to
result in a Material Adverse Effect.  No action, proceeding, revocation
proceeding, writ, injunction or claim is pending or, to the Company’s Knowledge,
threatened against the Company or the Subsidiaries relating to Occupational
Laws, and the Company does not have Knowledge of any facts, circumstances or
developments relating to its operations or cost accounting practices that could
reasonably be expected to form the basis for or give rise to such actions,
suits, investigations or proceedings.

 
8

--------------------------------------------------------------------------------

 
 
4.16     Transactions With Affiliates and Employees.  Except as described on
Schedule 4.16 or as specifically disclosed in the SEC Reports, none of the
officers, directors or employees of the Company is presently a party to any
transaction with the Company or any of its Subsidiaries (other than for ordinary
course services as employees, officers or directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
Company’s Knowledge, any corporation, partnership, trust or other entity in
which any such officer, director, or employee has a substantial interest or is
an officer, director, trustee or partner.  With respect to any and all
agreements and understandings by and among the Company, Atlantis and Aurora
Investments ehf (“Aurora,” and Atlantis, collectively referred to as the
“Subordinated Lenders”) relating to the obligations of the Company for monies
borrowed, the Company has confirmed that the Subordinated Lenders have agreed to
subordinate their rights under such agreements and understandings to the rights
of the Purchasers under the Transaction Documents, with such subordination to be
evidenced by certain subordination agreements (the “Subordination Agreements”)
to be delivered to the Purchasers pursuant to Section 6.2(d) herein.
 
4.17     Internal Accounting Controls.  Except as specifically disclosed in the
SEC Reports, the Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that (a)
transactions are executed in accordance with management’s general or specific
authorizations, (b) transactions are recorded as necessary to permit preparation
of financial statements in conformity with GAAP and to maintain asset
accountability, (c) access to assets is permitted only in accordance with
management’s general or specific authorization, and (d) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
 
4.18     Sarbanes-Oxley Act.  The Company is in compliance in all material
respects with currently applicable requirements of the Sarbanes-Oxley Act of
2002 and applicable rules and regulations promulgated by the SEC thereunder.
 
4.19     Foreign Corrupt Practices.  Neither the Company nor any of its
Subsidiaries nor, to the Knowledge of the Company, any director, officer, agent,
employee or other Person acting on behalf of the Company or any of its
Subsidiaries has, in the course of its actions for, or on behalf of, the Company
(a) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (b) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (c) violated or is in violation of any provision
of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (d) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.

 
9

--------------------------------------------------------------------------------

 
 
4.20     Indebtedness.  Except as disclosed in Schedule 4.20 or as specifically
disclosed in the SEC Reports, neither the Company nor any of its Subsidiaries
(i) has any outstanding Indebtedness (as defined below), (ii) has any form of
Indebtedness that grants senior Liens, or equivalent rights to any third party
over the Liens of the Purchasers in the Covered Collateral securing the
obligations of the Company and the Subsidiaries under the Transaction Documents
(iii) is in violation of any term of or in default under any contract, agreement
or instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in the aggregate, in a Material
Adverse Effect, or (iv) is a party to any contract, agreement or instrument
relating to any Indebtedness, the performance of which, in the judgment of the
Company’s officers, has or is expected to have a Material Adverse Effect.  For
purposes of this Agreement: (x) “Indebtedness” of any Person means, without
duplication (A) all indebtedness for borrowed money, (B) all obligations issued,
undertaken or assumed as the deferred purchase price of property or services
(other than trade payables entered into in the ordinary course of business), (C)
all reimbursement or payment obligations with respect to letters of credit,
surety bonds and other similar instruments, (D) all obligations evidenced by
notes, bonds, debentures or similar instruments, including obligations so
evidenced incurred in connection with the acquisition of property, assets or
businesses, (E) all indebtedness created or arising under any conditional sale
or other title retention agreement, or incurred as financing, in either case
with respect to any property or assets acquired with the proceeds of such
indebtedness (even though the rights and remedies of the Company or bank under
such agreement in the event of default are limited to repossession or sale of
such property), (F) all monetary obligations under any leasing or similar
arrangement which, in connection with GAAP, consistently applied for the periods
covered thereby, is classified as a capital lease, (G) all indebtedness referred
to in clauses (A) through (F) above secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by)
any mortgage, lien, pledge, charge, security interest or other encumbrance upon
or in any property or assets (including accounts and contract rights) owned by
any Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such Indebtedness, and (H) all
Contingent Obligations (as defined below) in respect of indebtedness or
obligations of others of the kinds referred to in clauses (A) through (G) above;
(y) “Contingent Obligations” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; and (z)
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company or a government or any department or agency thereof.
 
4.21     Employee Relations.  Neither the Company nor any of its Subsidiaries is
a party to any collective bargaining agreement or employs any member of a
union.  To the Company’s Knowledge, there are no material grievances, disputes
or controversies with any union or any other organization of employees of the
Company or any subsidiary, or threats of strikes, work stoppages or any asserted
pending demands for collective bargaining by any union or organization. Except
as described in Schedule 4.21 or as specifically disclosed in the SEC Reports,
since December 31, 2009, no executive officer of the Company or any of its
Subsidiaries has notified the Company or any such Subsidiary that such officer
intends to leave the Company or any such Subsidiary or otherwise terminate such
officer’s employment with the Company or any such Subsidiary.  To the Knowledge
of the Company or any such Subsidiary, no executive officer of the Company or
any of its Subsidiaries is in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any such Subsidiary to any liability with respect to any
of the foregoing matters.

 
10

--------------------------------------------------------------------------------

 

4.22     Labor Matters.  The Company and its Subsidiaries are in compliance in
all material respects with all federal, state, local and foreign laws and
regulations respecting labor, employment and employment practices and benefits,
terms and conditions of employment and wages and hours, except where failure to
be in compliance would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.
 
4.23     Environmental Laws.  The Company and its Subsidiaries (i) are in
compliance in all material respects with any and all Environmental Laws (as
hereinafter defined), (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance in all material respects with
all terms and conditions of any such permit, license or approval where, in the
foregoing clauses (i), (ii) and (iii), the failure to so comply would be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.  The term “Environmental Laws” means all federal, state, local
or foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
medical and biological waste or residue, chemicals, pollutants, contaminants, or
toxic or hazardous substances or wastes (collectively, “Hazardous Materials”)
into the environment, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials, as well as all authorizations, codes, decrees, demands or
demand letters, injunctions, judgments, licenses, notices or notice letters,
orders, permits, plans or regulations issued, entered, promulgated or approved
thereunder.
 
4.24     Subsidiary Rights.  Except as set forth in Schedule 4.24 or as
specifically disclosed in the SEC Reports, the Company or one of its
Subsidiaries has the unrestricted right to vote, and (subject to limitations
imposed by applicable law) to receive dividends and distributions on, all
capital securities of its Subsidiaries as are owned by the Company or such
Subsidiary.
 
4.25     Tax Status.  Except as specifically disclosed in Schedule 4.25 or in
the Company’s financial statements, the Company and each of its Subsidiaries (i)
has made or filed all foreign, federal and state income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith and (iii)
has set aside on its books provision reasonably adequate for the payment of all
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply.  There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the Company has no
Knowledge of any basis for any such claim.

 
11

--------------------------------------------------------------------------------

 
 
4.26     Accountants.  To the Company’s Knowledge, Ramirez International, the
Company’s auditors that prepared the latest audited financial statements
included within the SEC Reports, are independent accountants as required by the
Securities Act and the rules and regulations promulgated thereunder.
 
4.27     Contracts.  The contracts attached as exhibits to the SEC Reports that
are material to the Company are in full force and effect on the date hereof, and
neither the Company nor, to the Company’s Knowledge, any other party to such
contracts is in breach of or default under any of such contracts which would
have a Material Adverse Effect.
 
4.28     Off-Balance Sheet Arrangements.  There is no transaction, arrangement
or other relationship between the Company and an unconsolidated or other
off-balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings and is not so disclosed.
 
4.29     U.S. Real Property Holding Corporation.  The Company is not, nor has it
ever been, as U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon any Purchaser’s request.
 
4.30     No General Solicitation.  Neither the Company, nor, to the Company’s
Knowledge, any of its affiliates, nor any Person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D of the Securities Act) in connection with the offer
or sale of the Notes.
 
4.31     Private Placement.  Neither the Company nor, to the Company’s
Knowledge, any of its affiliates nor, any Person acting on the Company’s behalf
has, directly or indirectly, made any offer or sale of any security or
solicitation of any offer to buy any security under circumstances that would (i)
eliminate the availability of the exemption from registration under Regulation D
under the Securities Act in connection with the offer and sale by the Company of
the Notes as contemplated hereby, or (ii) cause the offering of the Notes
pursuant to the Transaction Documents to be integrated with prior offerings by
the Company for purposes of any applicable law, regulation or stockholder
approval provisions, including, without limitation, under the rules and
regulations of any Trading Market.  The sale and issuance of the Notes hereunder
does not contravene the rules and regulations of any Trading Market on which the
common stock of the Company is listed or quoted.  For purposes of this
Agreement, “Trading Market” means whichever of the NYSE AMEX Equities, the
Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select
Market, the New York Stock Exchange or the OTC Bulletin Board (or any successors
to any of the foregoing) on which the common stock of the Company is listed or
quoted for trading on the date in question.
 
4.32     Company not an “Investment Company”.  The Company is not required to be
registered as, and is not an Affiliate of, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

 
12

--------------------------------------------------------------------------------

 
 
4.33     Acknowledgment Regarding Purchaser’s Purchase of Notes.  Based upon the
assumption that the transactions contemplated by this Agreement are consummated
in all material respects in conformity with the Transaction Documents, the
Company acknowledges and agrees that the Purchasers are acting solely in the
capacity of arm’s length purchasers with respect to the Transaction Documents
and the transactions contemplated hereby and thereby.  The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to this Agreement and the
transactions contemplated hereby and any advice given by such Purchaser or any
of its respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to such Purchaser’s purchase of the Securities.  The Company further
represents to each Purchaser that the Company’s decision to enter into this
Agreement has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.
 
5.         Representations and Warranties of the Purchasers. The Purchasers
hereby, represent and warrant to the Company, severally and not jointly, as
follows, as of the date hereof and as of the Closing:
 
5.1       Valid Execution.  This Agreement has been duly executed and delivered
by each Purchaser and constitutes the valid and binding obligation of such
Purchasers, enforceable against them in accordance with its terms, except as may
be limited by (i) applicable bankruptcy, insolvency, reorganization or other
laws of general application relating to or affecting the enforcement of
creditors rights generally, and (ii) the effect of rules of law governing the
availability of specific performance and other equitable remedies.
 
5.2       No Public Sale or Distribution.  Each Purchaser is acquiring the Notes
in the ordinary course of business for its own account and not with a view
towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered under the Securities Act or under
an exemption from such registration and in compliance with applicable federal
and state securities laws, and no Purchasers has a present arrangement to effect
any distribution of the Notes to or through any Person; provided, however, that
by making the representations herein, Purchasers do not agree to hold any of the
Notes for any minimum or other specific term and reserves the right to dispose
of the Securities at any time in accordance with or pursuant to a registration
statement or an exemption under the Securities Act.
 
5.3       Purchaser Status.  Each Purchaser understands that the Notes are being
offered and sold pursuant to an exemption from registration contained in the
Securities Act based in part upon each Purchaser’s representations contained in
this Agreement, including at the time each Purchaser was offered the Notes, it
was, and at the date hereof it is, an “accredited investor” as defined in Rule
501(a) under the Securities Act.  No Purchaser is a registered broker dealer
registered under Section 15(a) of the Exchange Act, or a member of the NASD,
Inc. or an entity engaged in the business of being a broker dealer.  Except as
otherwise disclosed in writing to the Company on or prior to the date of this
Agreement, no Purchaser is affiliated with any broker dealer registered under
Section 15(a) of the Exchange Act, or a member of the NASD, Inc. or an entity
engaged in the business of being a broker dealer.
 
5.4       Experience of Each Purchaser.  Each Purchaser, either alone or
together with its representatives has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Notes, and has so
evaluated the merits and risks of such investment.  Each Purchaser understands
that it must bear the economic risk of this investment in the Notes
indefinitely, and is able to bear such risk and is able to afford a complete
loss of such investment.

 
13

--------------------------------------------------------------------------------

 

5.5       Access to Information.  Each Purchaser acknowledges that it has had
the opportunity to review the Disclosure Materials and has been afforded: (i)
the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the offering of the Notes and the merits and risks of investing in
the Notes; (ii) access to information about the Company and the Subsidiaries and
their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment.  Neither such inquiries nor any other investigation conducted by or
on behalf of Purchaser or its representatives or counsel shall modify, amend or
affect such Purchaser’s right to rely on the truth, accuracy and completeness of
the Disclosure Materials and the Company’s representations and warranties
contained in the Transaction Documents.
 
5.6       No Governmental Review.  Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Notes or the fairness
or suitability of the investment in the Notes nor have such authorities passed
upon or endorsed the merits of the offering of the Notes.
 
5.7       No Conflicts.  The execution, delivery and performance by the
Purchasers of this Agreement and the consummation by the Purchasers of the
transactions contemplated hereby will not (i) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
any Purchaser is a party, or (ii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to any Purchaser, except in the case of clause (ii) above, that
does not otherwise affect the ability of such Purchaser to consummate the
transactions contemplated hereby.
 
5.8       Prohibited Transactions.  Each Purchaser covenants that neither it nor
any Person acting on its behalf or pursuant to any understanding with such
Purchaser will engage, directly or indirectly, in any transactions in the
securities, including derivatives, of the Company (including, without
limitation, any Short Sales (as defined below) involving any of the Company’s
securities prior to the time the transactions contemplated by this Agreement are
publicly disclosed.  Each Purchaser covenants further that neither it nor any
Person acting on its behalf or pursuant to any understanding with such Purchaser
will engage, directly or indirectly, in any Short Sales (as defined below)
involving any of the Company's securities during the time that any of the Notes
are outstanding.  “Short Sales” include, without limitation, all “short sales”
as defined in Rule 200 promulgated under Regulation SHO under the Exchange Act
and all types of direct and indirect stock pledges, forward sale contracts,
options, puts, calls, short sales, swaps, derivatives and similar arrangements
(including on a total return basis), and sales and other transactions through
non-U.S. broker-dealers or foreign regulated brokers.

 
14

--------------------------------------------------------------------------------

 
 
5.9      Restricted Securities.  Each Purchaser understands that the Notes are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.
 
5.10     Legends.  It is understood that the Notes may bear the legend set forth
in Section 10.1 of this Agreement.
 
5.11     No Legal, Tax or Investment Advice.  Each Purchaser understands that
nothing in this Agreement or any other materials presented by or on behalf of
the Company to such Purchaser in connection with the purchase of the Notes
constitutes legal, tax or investment advice.  Purchaser has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Notes.
 
6.         Covenants and Agreements.
 
6.1       Pre-Closing Covenants and Agreements.  The parties hereto covenant and
agree to perform or take any and all such actions to effectuate the following
from the date hereof until the earlier of the Closing Date or the termination of
this Agreement:
 
(i)           Further Assurances.  The parties shall, prior to or at the
Closing, as may be appropriate, execute such documents and other papers and take
such other further actions as may be reasonably required to carry out the
provisions hereof and effectuate the transactions contemplated hereby and by the
Notes.  Each party shall use its best efforts to fulfill or obtain the
fulfillment of the conditions to its obligation to effect the Closing, including
promptly obtaining any consent required in connection herewith.
 
(ii)          Additional Disclosure.  The Company shall promptly notify each
Purchaser of, and furnish each Purchaser with any information it may reasonably
request with respect to, the occurrence of any event or condition or the
existence of any fact that would cause any of the conditions to such Purchaser’s
obligation to consummate the transactions contemplated by this Agreement not to
be fulfilled.
 
6.2       Post-Closing Covenants and Agreements.
 
(a)           While the Notes are outstanding, the Company shall not, without
the prior written consent of the Required Majority:
 
(i)            from and after the Closing Date, have or incur, or permit any of
its Subsidiaries to have or incur any additional Indebtedness, other than the
Indebtedness represented by the Notes, Indebtedness disclosed on Schedule 4.20,
any Indebtedness incurred in connection with those notes issued in connection
with that certain Note and Warrant Purchase Agreement, dated October 8, 2010, by
and between the Company and UTA Capital LLC (the “UTA Notes”),  and
Indebtedness: (a) used to repay the existing Indebtedness of the Company or of
the Subsidiaries on a dollar-for-dollar basis, provided however, that no more
than an aggregate of $4,000,000 of proceeds from the Atlantis Borrowings (as
defined below) may be used for the purposes permitted in the following
subsection (b) and/or the repayment of existing Indebtedness owed to Atlantis or
Aurora, (b) used to increase the biomass at the fish farming sites of the
Company’s operating subsidiaries, including indebtedness incurred to finance the
acquisition of any related fixed assets or related capital leases, provided
however, that no more than an aggregate of $4,000,000 of proceeds from the
Atlantis Borrowings (as defined below) may be used for the purposes described in
this subsection (b) and/or the purposes permitted in the foregoing subsection
(a), (c) from a Subsidiary to the Company or to another Subsidiary or from the
Company to a Subsidiary, (d) consisting of the financing of insurance premiums
arising in the ordinary course of business; (e) which is secured by a mortgage
Lien on real property, provided that such indebtedness shall (1) be non-recourse
to the Company or any Subsidiary (other than in respect of such real property)
and (2) not be secured by any assets of the Company or a Subsidiary other than
such real property; and (f) of the Subsidiaries or Company consisting of
unsecured indebtedness in an aggregate principal amount for all such unsecured
indebtedness not exceeding $2,000,000 at any time outstanding;

 
15

--------------------------------------------------------------------------------

 

(ii)           utilize, or permit any Subsidiary to utilize, cash flow from
operations to prepay any existing indebtedness (other than indebtedness
evidenced by the Notes or the UTA Notes), provided however, as long as the
Company is not deemed in default under the Notes, prior to repayment of the
Notes, it or its Subsidiaries may utilize up to an aggregate of $4,000,000 of
cash flow from operations for the repayment of that amount of the principal
balance that is in excess of $8,000,000 of the total aggregate outstanding
principal amount owed to: (A) Atlantis in connection with that certain Loan
Agreement entered into by and between Atlantis and the Company, dated June 30,
2010, as amended on the date hereof; (B) Atlantis in connection with any
financing transaction entered into by and between Atlantis and the Company or
its Subsidiaries prior to the Company’s satisfaction of all monetary obligations
arising under the Notes (the “Atlantis Borrowings”), and (C) Aurora in
connection with those certain promissory notes dated on or about February 10,
2011 issued by the Company in favor of Aurora;
 
(iii)          from and after the Closing Date, grant or cause a Subsidiary to
grant, a Lien against the Covered Collateral (other than Permitted Liens (as
hereinafter defined) with respect to the Covered Collateral), whether
subordinate or senior to any Liens granted in favor of the Purchasers in
connection with the transactions contemplated by this Agreement, to a party
other than a Purchaser, without the prior written consent of the Required
Majority and delivery to each Purchaser of an Intercreditor Agreement executed
by the proposed lienholder, which terms of such Intercreditor Agreement shall be
approved by the Required Majority in their sole discretion.  “Permitted Liens”
mean: (a) Liens for taxes not yet delinquent or which are being contested in
good faith by appropriate proceedings (and for the payment of which adequate
reserves are provided in accordance with GAAP), (b) any Lien existing on any
property or asset prior to the acquisition thereof by the Company or any
Subsidiary, provided that (1) such Lien is not created in contemplation of or in
connection with such acquisition, (2) such Lien shall not apply to any other
property or assets of the Company or such Subsidiary, (3) such Lien shall secure
only those obligations that it secures on the date of such acquisition, and any
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof, and (4) such Lien does not apply to any
inventory of the Company or such Subsidiary; (c) Liens arising as a matter of
law in connection with the purchase, storage or shipping of goods or assets and
proceeds thereof in favor of the seller, storer or shipper of such goods or
assets; and (d) Liens arising as a matter of law in favor of customs and
revenues authorities which secure payment of customs duties in connection with
the importation of goods; nor

 
16

--------------------------------------------------------------------------------

 
 
(iv)          take, or permit any Subsidiary to take, any corporate action that
would materially impair the value of the Covered Collateral securing the
obligations of the Company under the Notes.
 
(b)           The Company and the Subsidiaries shall maintain an insurance
policy in an amount that fully insures the Baja Inventory and which names the
Purchasers as loss payees thereunder, with any proceeds or disbursements from
such policy to be used exclusively to either: (i) pay the Purchasers an amount
up to the sum of (y) the Principal Amount outstanding under the Notes and (z)
any accrued and unpaid interest under the Notes or (ii) purchase such an amount
of replacement Baja Inventory as is necessary to ensure that Baja owns a
sufficient amount of inventory to fulfill its obligation under Section 3.2(i) of
this Agreement or other applicable terms of the Transaction Documents.
 
(c)           Prior to June 10, 2011, the Company shall have caused Baja to
enter into and deliver to Purchaser the Baja Subsidiary Security Agreement
consistent with the terms set forth in Section 3.2 hereunder including, without
limitation, delivery of evidence, reasonably satisfactory to the Purchaser, that
the value of Baja Inventory shall not be less than two times the sum of
outstanding Principal Amount and accrued interest under the Notes; provided,
however, that if the Company fails to satisfy such obligations, then, the
Company shall immediately pay to the Purchasers a fee equal to 1% of the
original Principal Amount of the Notes; provided, further, that if the Company
or Baja fails to satisfy their respective foregoing obligations prior to June
20, 2011, then each Purchaser may in its sole discretion deem the inability to
satisfy such obligations to be an event of default by the Company under the
Notes.  For the avoidance of doubt, the failure to satisfy such obligations
prior to June 10, 2011 shall not cause an event of default under the Notes
unless such failure is continuing on June 20, 2011. Notwithstanding anything
herein to the contrary, in the event that the Company is obligated to pay a fee
to Purchasers pursuant to both this Section 6.2(c) and Section 6.2(d), the
aggregate amount of such fee shall not exceed 1% of the original Principal
Amount of the Notes.
 
(d)           Prior to June 10, 2011, the Company shall have caused each of the
Subordinated Lenders to enter into and deliver to the Purchasers, the
Subordination Agreements; provided, however, that if the Company fails to
satisfy such obligations, then, the Company shall immediately pay to the
Purchasers a fee equal to 1% of the original Principal Amount of the Notes;
provided, further, that if either of the Subordinated Lenders fails to satisfy
their respective foregoing obligations prior to June 15, 2011, then each
Purchaser may in its sole discretion deem the inability to satisfy such
obligations to be an event of default by the Company under the Notes.  For the
avoidance of doubt, the failure to satisfy such obligations prior to June 10,
2011 shall not cause an event of default under the Notes unless such failure is
continuing on June 15, 2011.  Notwithstanding anything herein to the contrary,
in the event that the Company is obligated to pay a fee to Purchasers pursuant
to both this Section 6.2(d) and Section 6.2(c), the aggregate amount of such
fee shall not exceed 1% of the original Principal Amount of the Notes.
 
(e)           Within three (3) business days after the Closing, the Company
shall deliver to the Purchasers an opinion from Loeb & Loeb LLP, as New York
counsel for the Company, dated as of the Closing, in substantially the form of
Exhibit D-1 attached hereto and from Lionel Sawyer & Collins, as Nevada counsel
for the Company, an opinion, dated as of the Closing, in substantially the form
of Exhibit D-2 attached hereto.

 
17

--------------------------------------------------------------------------------

 
 
7.         Conditions Precedent to the Obligation of Purchasers to Close.
 
The obligation of the Purchasers to complete the Closing is subject to the
fulfillment on or prior to the Closing Date of all of the following conditions,
any one or more of which may be waived by the Required Majority in writing:
 
(i)           Representations and Warranties.  The representations and
warranties of the Company contained in Section 4 shall be true on and as of the
Closing.
 
(ii)          Agreements and Conditions.  On or before the Closing Date, the
Company shall have complied with and duly performed and satisfied in all
material respects all agreements and conditions on its part to be complied with
and performed by such date pursuant to this Agreement;
 
(iii)         Liabilities.  Immediately prior to the Closing Date, the Company
and the Subsidiaries shall have no more than $50,000,000 in current or long-term
liabilities, exclusive of the obligations under the Notes, trade payables and
other liabilities arising in connection with legal, accounting and financial
advisory expenses incurred in the ordinary course, consistent with prior
practice.
 
(iv)        Consents.  The Company shall have obtained any consents necessary to
effectuate this Agreement and to consummate the transactions contemplated hereby
and delivered copies thereof to each Purchaser.
 
(v)         Delivery of the Notes.  The Company shall have duly executed and
delivered to the Purchasers the Notes being purchased pursuant to this
Agreement.
 
(vi)        Compliance Certificate.  The Chief Executive Officer of the Company
shall deliver to the Purchasers at the Closing a certificate certifying that the
conditions specified in Section 7(i) through Section 7(v) have been fulfilled.
 
(vii)       Delivery of Pledged Shares. Atlantis shall have delivered to the
Purchasers certificates representing an aggregate amount of 6,000,000 shares of
capital stock of the Company held by Atlantis, duly endorsed in blank or
accompanied by executed stock powers.
 
(viii)      Applicable Board and Shareholder Resolutions.  The Company shall
deliver to the Purchasers copies of (i) a unanimous written consent of the Board
of the Directors of the Company authorizing the execution, delivery and
performance of the applicable Transaction Documents by the Company, (ii)
unanimous written consents or otherwise duly authorized action of each
applicable Subsidiaries authorizing the execution, delivery and performance of
the applicable Transaction Documents by such Subsidiaries, and (iii) to the
extent required by law or agreement, written consents or otherwise duly
authorized action of each individual shareholder of the Company or of any
individual Subsidiary authorizing the execution, delivery and performance of the
applicable Transaction Documents by the Company or any such Subsidiary.

 
18

--------------------------------------------------------------------------------

 

(ix)         Collateral Agreements. The Company and the Subsidiaries shall have
executed and delivered to the Purchasers the agreement described in Section 3.1.
 
8.         Conditions Precedent to the Obligation of the Company to Close.
 
The obligation of the Company to complete the Closing is subject to the
fulfillment on or prior to the Closing Date of all of the following conditions,
any one or more of which may be waived by the Company in writing:
 
(i)           Representations and Warranties.  The representations and
warranties of the Purchasers contained in Section 5 shall be true on and as of
each Closing.
 
(ii)          Agreements and Conditions.  On or before the Closing Date, each
Purchaser shall have complied with and performed and satisfied in all material
respects all agreements and conditions to be complied with and performed by such
date pursuant to this Agreement.
 
(iii)         Consents.  Each Purchaser shall have obtained any consents
necessary to effectuate this Agreement and to consummate the transactions
contemplated hereby and delivered copies thereof to the Company.
 
(iv)        Payment of Purchase Price.  Each Purchaser shall have paid to the
Company the Purchase Price for the Notes, less any offsets permitted pursuant to
this Agreement.
 
9.         Use of Proceeds.  The Company shall use the net proceeds (net of any
fees and transaction expenses) from the sale of the Notes solely for general
working capital purposes.
 
10.       Restrictions on Transferability.
 
10.1     Restrictive Legend.  Each Purchaser understands that, until such time
as a registration statement pursuant to the Securities Act has been declared
effective or the Notes may be sold pursuant to Rule 144(b) under the Securities
Act without any restriction as to the number of securities as of a particular
date that can then be immediately resold, the certificate(s) representing the
Notes shall bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of the certificates for the
securities comprising the Notes):
 
THE NOTE REPRESENTED HEREBY HAS BEEN ISSUED WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE SECURITIES LAWS, AND MAY
NOT BE SOLD, TRANSFERRED OR PLEDGED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT THE TRANSFER IS EXEMPT FROM
REGISTRATION UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS.

 
19

--------------------------------------------------------------------------------

 

10.2     Restrictions on Transferability.  Each Purchaser hereby covenants with
the Company not to effect any resale or other disposition of any of the Notes
without complying with the provisions of this Agreement, and without effectively
causing any prospectus delivery requirement under the Securities Act to be
satisfied, and each Purchaser acknowledges and agrees that the Notes are not
transferable on the books of the Company unless (a) the Notes have been sold in
accordance with an effective registration statement or valid exemptions from
registration under the Securities Act and any applicable state securities or
“blue sky” laws, (b) prior to such time that a registration statement shall have
become effective under the Securities Act, each Purchaser shall have furnished
the Company with an opinion of counsel, reasonably satisfactory to the Company,
that such disposition will not require registration of the Notes under the
Securities Act and (c) if applicable, the requirement of delivering a current
prospectus has been satisfied.  Each Purchaser acknowledges that the Company is
not obligated to file and may not file any such registration statement with the
SEC.
 
11.       Indemnification.
 
11.1         Indemnification by the Company.  The Company shall, notwithstanding
any termination of this Agreement, indemnify and hold harmless each Purchaser,
its officers, directors, partners, members, agents and employees, each Person
who controls such Purchaser (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act) and the officers, directors, partners,
members, agents and employees of each such controlling Person, to the fullest
extent permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, settlement costs and expenses, including, without
limitation, reasonable attorneys’ fees (collectively, “Losses”), as incurred,
arising out of or relating to: (i) any material misrepresentation or material
breach of any representation or warranty made by the Company in the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby; (ii) any breach of any covenant, agreement or obligation of the
Company contained in the Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby; (iii) any cause of
action, suit or claim brought or made against such Indemnified Party (as defined
in Section 11.2 hereof) by a third party (including for these purposes a
derivative action brought on behalf of the Company), arising out of or resulting
from (x) the execution, delivery, performance or enforcement of the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, (y) any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of the issuance of the Notes, or (z)
the status of Indemnified Party as holder of the Notes.  Notwithstanding
anything contained herein to the contrary, no Indemnifying Party (as hereinafter
defined) shall be obligated to indemnify an Indemnified Party (as hereinafter
defined) hereunder for that portion of any Losses that have been the result of
the gross negligence or willful misconduct of such Indemnified Party or the
breach of a Transaction Document by an Indemnified Party.

 
20

--------------------------------------------------------------------------------

 
 
11.2         Conduct of Indemnification Proceedings.  If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (ii) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (iii) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and the reasonable fees and expenses of separate counsel shall be at the expense
of the Indemnifying Party).  It shall be understood, however, that the
Indemnifying Party shall not, in connection with any one such Proceeding
(including separate Proceedings that have been or will be consolidated before a
single judge) be liable for the fees and expenses of more than one separate firm
of attorneys at any time for all Indemnified Parties, which firm shall be
appointed by a majority of the Indemnified Parties.  The Indemnifying Party
shall not be liable for any settlement of any such Proceeding effected without
its written consent, which consent shall not be unreasonably withheld.  No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such Proceeding.
 
All reasonable fees and expenses of the Indemnified Party required to be paid by
an Indemnifying Party (including reasonable fees and expenses to the extent
incurred in connection with investigating or preparing to defend such Proceeding
in a manner not inconsistent with this Section 11.2) shall be paid to the
Indemnified Party, as incurred, within 20 Trading Days (as hereinafter defined)
of written notice thereof to the Indemnifying Party (regardless of whether it is
ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided, that the Indemnifying Party may require
such Indemnified Party to undertake to reimburse all such fees and expenses to
the extent it is finally judicially determined that such Indemnified Party is
not entitled to indemnification hereunder). For purposes of this Agreement, (a)
“Trading Day” means (i) a day on which the Common Stock is traded or is eligible
to be traded on a Trading Market, or (ii) if the Common Stock is not listed on a
Trading Market, a day on which the Common Stock is traded or is eligible to be
traded in the over-the-counter market, as reported by the OTC Bulletin Board, or
(iii) if the Common Stock is not quoted on any Trading Market, a day on which
the Common Stock is quoted in the over-the-counter market as reported by the
Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day and (b) “Trading Market” means whichever
of the NYSE AMEX Equities, the Nasdaq Capital Market, the Nasdaq Global Market,
the Nasdaq Global Select Market, the New York Stock Exchange or the OTC Bulletin
Board (or any successors to any of the foregoing) on which the Common Stock is
listed or quoted for trading on the date in question.

 
21

--------------------------------------------------------------------------------

 


The indemnity agreement contained in this Section 11.2 are in addition to any
liability that the Indemnifying Parties may have to the Indemnified Parties.
 
12.       Miscellaneous.
 
12.1         Waiver of Attorney Conflict.  The Purchasers and UTA Capital LLC
(“UTA”) have previously agreed to waive any present or future conflict that
would preclude representation by Seyfarth Shaw LLP of the Purchasers in this
bridge financing or of UTA with respect to any matters adverse to the
Purchasers, including matters concluded in the past or which may arise in the
future, such as any future default, workout or insolvency matters relating to
the Company, where the position of UTA may be deemed to be adverse to the
Purchasers, and each of the Purchasers has consented to Seyfarth Shaw’s
continued and future representation of UTA in any and all such matters,
including matters which may be adverse to the Purchasers. The Company agrees
that it will not object to any such future representation of either Purchasers
or of UTA by Seyfarth Shaw LLP.
 
12.2         Termination.  This Agreement may be terminated by the Company or
Required Majority, by written notice to the other parties, if the Closing has
not been consummated by 11:00 a.m. on June 8, 2011; provided that no such
termination will affect the right of any party to sue for any breach by the
other party (or parties).
 
12.3         Fees and Expenses.
 
(i)          Except as expressly set forth in the Transaction Documents to the
contrary, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.
 
(ii)        The Company agrees to reimburse the Purchasers at the Closing (or,
at the Purchasers’ option, promptly thereafter) for all reasonable legal fees,
due diligence expenses and other reasonable expenses incurred for services
relating to the transactions contemplated herein, including any reasonable legal
fees and other reasonable expenses related to the Purchasers’ review of the
Company’s compliance with post-closing covenants, including those related to
delivery of perfected security interests in Baja Inventory, provided that travel
expenses in excess of five thousand dollars ($5,000) shall be pre-approved by
the Company.  An estimated portion of such reimbursement amount (net of any
amounts previously advanced by the Company) may, at the option of the
Purchasers, be paid by offset against the cash purchase price payable for the
Notes purchased at the Closing. The foregoing reimbursement obligation of the
Company shall be enforceable by the Purchasers regardless of whether the Closing
occurs.

 
22

--------------------------------------------------------------------------------

 

(iii)        In addition to the reimbursement obligation of the Company set
forth in Section 12.3(ii) above, during the period of time in which all of, or a
portion of, the Principal Amount of the Notes remain outstanding, the Company
agrees to reimburse each Purchaser for reasonable legal fees and other
reasonable expenses incurred for in connection with such Purchaser’s enforcement
of its rights under the Transaction Documents, including costs of negotiating
any future subordination or loan extension arrangement with the Company or third
party lenders.
 
12.4         Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.  At or
after the Closing, and without further consideration, the Company will execute
and deliver to each Purchaser such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.
 
12.5         Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile or email at the
facsimile number or email address specified in this Section 12.5 prior to 6:30
p.m. (New York City time) on a Trading Day, (b) the next Trading Day after the
date of transmission, if such notice or communication is delivered via facsimile
or email at the facsimile number or email address specified in this Section 12.5
on a day that is not a Trading Day or later than 6:30 p.m. (New York City time)
on any Trading Day, (c) the Trading Day following the date of deposit with a
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given.  The addresses, facsimile
numbers and email addresses for such notices and communications are those set
forth on the signature pages hereof, or such other address or facsimile number
as may be designated in writing hereafter, in the same manner, by any such
Person.
 
12.6         Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and the Required Majority or, in the case of a waiver, by the
party against whom enforcement of any such waiver is sought.  No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.
 
12.7         Construction.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 
23

--------------------------------------------------------------------------------

 

12.8         Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Required Majority.  Each
Purchaser may assign its rights under this Agreement to any Person to whom such
Purchaser assigns or transfers or will assign or transfer (including by way of
distribution to its members, partners or stockholders) any Notes, provided (i)
such transferor agrees in writing with the transferee or assignee to assign such
rights, and a copy of such agreement is furnished to the Company after such
assignment, (ii) at least five days prior to such assignment, the Company is
furnished with written notice of (x) the name and address of such transferee or
assignee and (y) the Notes which are being transferred or assigned, (iii)
following such transfer or assignment, the further disposition of such
securities by the transferee or assignee is restricted under the Securities Act
and applicable state securities laws, (iv) such transferee agrees in writing to
be bound, with respect to the transferred Notes, by the provisions hereof that
apply to the “Purchaser” and (v) such transfer shall have been made in
accordance with the applicable requirements of this Agreement and with all laws
applicable thereto.
 
12.9         No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto, and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except that each Indemnified Party is an intended
third-party beneficiary of Section 11 and (in each case) may enforce the
provisions of such section directly against the parties with obligations
thereunder.
 
12.10       Governing Law; Venue; Waiver of Jury Trial. ALL QUESTIONS CONCERNING
THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW JERSEY.  THE COMPANY AND PURCHASERS HEREBY IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF
NEW YORK, BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY
THE COMPANY OR ANY PURCHASER HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO
THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY
WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE
COMPANY OR ANY PURCHASER, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, OR THAT SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY
(WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES
TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD
AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW.  THE COMPANY AND PURCHASERS HEREBY WAIVE ALL RIGHTS TO A TRIAL
BY JURY.

 
24

--------------------------------------------------------------------------------

 
 
12.11       Survival.  The representations and warranties, agreements and
covenants contained herein shall survive the Closing.
 
12.12       Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or email attachment, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or email-attached signature page were an original thereof.
 
12.13       Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
12.14       Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever a Purchaser exercises a right, election, demand
or option owed to such Purchaser by the Company under a Transaction Document and
the Company does not timely perform its related obligations within the periods
therein provided, then, prior to the performance by the Company of the Company’s
related obligation, such Purchaser may rescind or withdraw, in its sole
discretion from time to time upon written notice to the Company, any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights.
 
12.15       Replacement of Notes.  If any certificate or instrument evidencing
any Note is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new instrument, but only
upon receipt of evidence reasonably satisfactory to the Company of such loss,
theft or destruction and the execution by the holder thereof of a customary lost
certificate affidavit of that fact and an agreement to indemnify and hold
harmless the Company for any losses in connection therewith.  The applicants for
a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs associated with the issuance of such replacement
Note.
 
12.16       Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each Purchaser
and the Company will be entitled to seek specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.

 
25

--------------------------------------------------------------------------------

 

12.17       Payment Set Aside.  To the extent that the Company makes a payment
or payments to a Purchaser hereunder or a Purchaser enforces or exercises its
rights hereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company
by a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.
 
12.18   Public Announcement.  From and after the Closing, and while any Note is
outstanding, the Company and no Purchaser will disclose, shall not cause any
Person to disclose, and will not include or cause any Person to include in any
public announcement, the name of the other party to this Agreement, unless
expressly agreed to by such other party or unless and until such disclosure is
required by applicable law or applicable regulation, and then only to the extent
of such requirement.
 
[SIGNATURE PAGE FOLLOWS]

 
26

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Note Purchase
Agreement on the date first above written.
 

 
THE COMPANY:
         
UMAMI SUSTAINABLE SEAFOOD INC.
           
By:
     
Name: Oli Valur Steindorsson
   
Title:  President and Chief Executive Officer
         
Address:
   
1230 Columbia Street, Suite 1100
   
San Diego, California 92101
         
PURCHASERS:
             


 
27

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Promissory Note
 
 
 

--------------------------------------------------------------------------------

 
 
THE SECURITIES REPRESENTED HEREBY HAVE BEEN ISSUED WITHOUT REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE SECURITIES LAWS, AND
MAY NOT BE SOLD, TRANSFERRED OR PLEDGED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO BORROWER THAT THE TRANSFER IS
EXEMPT FROM REGISTRATION UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS.
 
THIS NOTE IS ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR PURPOSES OF SECTION 1271 ET
SEQ. OF THE INTERNAL REVENUE CODE.  THE BORROWER, OR BORROWER’S REPRESENTATIVE,
OLI VALUR STEINDORSSON, LOCATED AT 1230 COLUMBIA STREET, SUITE 1100, SAN DIEGO,
CA 92101, WILL PROMPTLY MAKE AVAILABLE TO THE PURCHASER, UPON REQUEST, THE ISSUE
PRICE, THE AMOUNT OF OID, THE ISSUE DATE, AND THE YIELD TO MATURITY OF THIS
NOTE.
 
UMAMI SUSTAINABLE SEAFOOD INC.
SENIOR SECURED BRIDGE NOTE
 
$1,000,000.00
New York, New York
Issued: June 3, 2011



FOR VALUE RECEIVED, the undersigned, Umami Sustainable Seafood Inc., a Nevada
corporation, with an office located at 405 Lexington Avenue, 26th Floor, Suite
2640, New York, NY 10174, (“Borrower”), hereby unconditionally promises to pay
to [__________________] (“Purchaser”), on the Maturity Date (as defined in
Section 4 hereof) to the order of Purchaser, at the office of Purchaser located
at [_________________], or such other address designated by Purchaser, in lawful
money of the United States of America and in immediately available funds, the
principal amount of One Million Dollars and 00/100 ($1,000,000.00).   Borrower
acknowledges and agrees that this Note is intended to be an original discount
note, and therefore the aggregate cash payments received by Borrower and its
subsidiaries from the Purchasers (as defined in the Purchase Agreement) will
total only $1,920,000, notwithstanding that the aggregate original principal
amount of the Notes (as defined below) total $2,000,000.
 
1.           PURCHASE AGREEMENT.  This Senior Secured Bridge Note (the “Note”)
is one of two identical notes (except with respect to principal amount)
(collectively, the “Notes”) purchased under that certain Note Purchase
Agreement, dated as of June 3, 2011, between Borrower and Purchaser and one
other purchaser of Notes (as may be amended from time to time, the “Purchase
Agreement”).  The Purchaser is entitled to the benefits and subject to certain
obligations under the Purchase Agreement and may enforce the agreements of
Borrower contained therein and exercise the remedies provided thereby.  All
capitalized words and phrases used herein and not otherwise specifically defined
herein shall have the respective meanings assigned to such terms in the Purchase
Agreement to the extent the same are used or defined therein.

 
 

--------------------------------------------------------------------------------

 
 
2.           HEADINGS, ETC.  The headings and captions of the numbered
paragraphs of this Note are for convenience of reference only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.  Whenever used, the singular number shall include the plural,
the plural the singular, and the words “Purchaser” and “Borrower” shall include,
respectively, their respective successors and assigns; provided, however, that
Borrower shall in no event or under any circumstance have the right to assign or
transfer its obligations under this Note.
 
3.           SECURITY.  The obligations of Borrower hereunder shall be
immediately secured by (a) pledges of (i) 6.00 million shares in the aggregate
for the two Notes of the issued and outstanding shares of capital stock of the
Borrower that are presently owned by Atlantis Group HF, an Icelandic company
(“Atlantis”) and (ii) a portion (determined in accordance with the terms of the
Purchase Agreement) of the inventory of Baja Aqua-Farms S.A. de C.V., a Mexican
company (“Baja”), whether presently owned or hereinafter acquired, and any
proceeds arising in connection with the sale or disposition of such inventory.
 
4.           MATURITY.  This Note shall mature on June 30, 2011, unless such
date shall be otherwise extended in writing by a Purchaser in its sole
discretion (such date, the “Maturity Date”).  On the Maturity Date, all
outstanding principal and any accrued and unpaid fees due and owing under this
Note, shall be immediately paid by Borrower.
 
5.           DEFAULT RATE; PAYMENT.
 
(a)          If all of the principal amount of this Note and the fees payable
thereon shall not be repaid when due whether on the applicable repayment date,
by acceleration or otherwise, the Company shall immediately pay to Purchaser an
amount equal to five percent (5%) of the principal amount outstanding under this
Note as of the date that such obligations under this Note become due and
payable.
 
(b)          Notwithstanding anything hereunder, if by the close of business on
June 10, 2011, for any reason whatsoever, the Company fails to deliver the Baja
Subsidiary Security Agreement to the Purchasers consistent with the terms set
forth in Section 3.2 of the Purchase Agreement, including without limitation,
delivery of evidence, reasonably satisfactory to the Purchaser, that the value
of Baja Inventory shall not be less than two times the sum of the outstanding
Principal Amount under the Notes, then, the Company shall immediately pay to
Purchasers a fee equal to 1% of the original Principal Amount of the Notes.  For
the avoidance of doubt, the failure to satisfy such obligations prior to June
10, 2011 shall not cause an Event of Default hereunder unless such failure is
continuing on June 20, 2011 pursuant to Section 9(e) hereof.  Notwithstanding
anything herein to the contrary, in the event that the Company is obligated to
pay a fee to Purchasers pursuant to both this Section 5(b) and Section 5(c), the
aggregate amount of such fee shall not exceed 1% of the original Principal
Amount of the Notes.

 
2

--------------------------------------------------------------------------------

 
 
(c)          Notwithstanding anything hereunder, if by the close of business on
June 10, 2011, for any reason whatsoever, the Company fails to deliver the
Subordination Agreements to the Purchasers consistent with the terms set forth
in Section 6.2(d) of the Purchase Agreement, then, the Company shall immediately
pay to Purchasers a fee equal to 1% of the original Principal Amount of the
Notes.  For the avoidance of doubt, the failure to satisfy such obligations
prior to June 10, 2011 shall not cause an Event of Default hereunder unless such
failure is continuing on June 20, 2011 pursuant to Section 9(e)
hereof.   Notwithstanding anything herein to the contrary, in the event that the
Company is obligated to pay a fee to Purchasers pursuant to both this Section
5(c) and Section 5(b), the aggregate amount of such fee shall not exceed 1% of
the original Principal Amount of the Notes.
 
(d)          All payments to be made by Borrower hereunder shall be made,
without setoff or counterclaim, in lawful money of the United States by check or
wire transfer in immediately available funds.
 
6.            VOLUNTARY AND MANDATORY PREPAYMENT; PAYMENT RIGHTS UPON MERGER,
CONSOLIDATION, ETC.;
 
(a)          The Borrower shall have the right to prepay the principal amount of
this Note at any time upon one (1) days prior written notice to Purchaser.
 
(b)          If, at any time, prior to the Maturity Date, Borrower proposes to
consolidate or effect any other corporate reorganization with, or merge into,
another corporation or entity that previously did not hold, directly or
indirectly, more than twenty percent (20%) of Borrower’s Common Stock,
whereby  such corporation or entity immediately subsequent to such
consolidation, merger or reorganization will own capital stock of Borrower or
entity surviving such merger, consolidation or reorganization representing more
than fifty (50%) percent of the combined voting power of the outstanding
securities of Borrower or such entity immediately after such consolidation,
merger or reorganization, or has the right to elect nominees to a represent a
majority of Borrower’s Board of Directors (a “Change of Control Event”), then
Borrower shall provide Purchaser with at least ten (10) days’ prior written
notice of any such proposed action, and Purchaser will, at its option, have the
right to demand immediate payment of all amounts due and owing under this Note
(including all accrued and unpaid fees) in cash or in Borrower’s Common Stock
valued at the closing price of Borrower’s Common Stock on the date of the
mailing of such written notice.  Purchaser will give Borrower written notice of
such demand within five (5) days after receiving notice of the Change of Control
Event.  All amounts due and owing hereunder shall be paid by Borrower to
Purchaser within five (5) days from the date of such written notice via federal
funds wire transfer(s) of immediately available funds, or in the case of the
issuance of Borrower’s Common Stock in lieu of cash, the issuance shall take
place prior to the consummation of the Change of Control Event, in accordance
with written instructions provided to Borrower by Purchaser.
 
7.           ASSURANCES WITH RESPECT OF PURCHASER RIGHTS.  Borrower shall not,
by amendment of its Certificate of Incorporation or through any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, intentionally avoid or seek to avoid
the observance or performance of any of the terms to be observed or performed
hereunder by Borrower and shall at all times in good faith assist in the
carrying out of all the provisions of this Note and in taking of all such
actions as may be necessary or appropriate in order to protect the rights of
Purchaser against impairment.

 
3

--------------------------------------------------------------------------------

 
 
8.           SENIOR INDEBTEDNESS.  Subject to Section 16, this Note shall be
senior to all other Indebtedness of the Borrower, provided, that this Note shall
be pari passu in right of payment with the UTA Notes.
 
9.           EVENTS OF DEFAULT.  If any of the following events (each, an “Event
of Default”) shall occur and be continuing:
 
(a)          Borrower shall fail to pay any amount payable under this Note or
any other Transaction Document within three (3) business days after such payment
becomes due in accordance with the terms hereof;
 
(b)          Borrower or any Subsidiary shall fail to pay when due, and it shall
continue unremedied for a period of ten (10) calendar days, whether upon
acceleration, prepayment obligation or otherwise, any indebtedness and/or other
sums payable by Borrower or any Subsidiary (other than indebtedness owed to
Purchaser under this Note and the other Transaction Documents); provided that,
it shall not constitute an Event of Default pursuant to this subsection (b)
unless the aggregate amount of all such indebtedness referred to above exceeds
$250,000 at any one time;
 
(c)          dissolution, termination of existence, suspension (unless fully
covered by business interruption insurance) or discontinuance of business (other
than as a result of a consolidation of one or more of Borrower’s subsidiaries
with Borrower or another subsidiary) or ceasing to operate as going concern of
Borrower or any Subsidiary;
 
(d)          any material representation or warranty made by Borrower herein, in
the Purchase Agreement or in any other agreement, certificate or instrument
contemplated by this Note or the Purchase Agreement or that is contained in any
certificate, document or financial or other statement furnished by Borrower at
any time under or in connection with this Note or the Purchase Agreement shall
have been incorrect in any material respect on or as of the date made or deemed
made;
 
(e)          the failure by the Company, for any reason whatsoever, to deliver
to the Purchaser, (i) by the close of business on June 20, 2011, the Baja
Subsidiary Security Agreement consistent with the terms set forth in Section 3.2
of the Purchase Agreement, including, without limitation, delivery of evidence
reasonably satisfactory to the Purchaser that the value of the Baja Inventory
shall not be less than two times the sum of the outstanding Principal Amount
under the Notes or (ii) by the close of business on June 15, 2011, the
Subordination Agreements consistent with the terms set forth in Section 6.2(d)
of the Purchase Agreement;
 
(f)          any portion of the Collateral is subjected to a levy of execution,
attachment or other judicial process or any portion of the Collateral is the
subject of a claim (other than by the Pledgee) of a Lien or other right or
interest in or to the Collateral and such levy or claim shall not be cured,
disputed or stayed within a period of forty-five (45) days after the occurrence
thereof;

 
4

--------------------------------------------------------------------------------

 
 
(g)          Borrower shall default, in any material respect, in the observance
or performance of any obligation or agreement contained in this Note, Sections
6.2, 9 and 11 of the Purchase Agreement, the Baja Subsidiary Security Agreement,
or any other agreement or instrument contemplated by the Transaction Documents,
and such default shall continue unremedied for a period of ten (10) days after
written notice to Borrower of such default; or
 
(h)          (i) Borrower or any Subsidiary shall commence any case, proceeding
or other action (A) under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
conservatorship or relief of debtors, seeking to have an order for relief
entered with respect to it, or seeking to adjudicate it a bankrupt or insolvent,
or seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or
Borrower shall make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against Borrower or any Subsidiary any case,
proceeding or other action of a nature referred to in clause (i) above that (A)
results in the entry of an order for relief of any such adjudication of
appointment or (B) remains undismissed, undischarged or unbonded for a period of
forty-five (45) days; or (iii) there shall be commenced against Borrower or any
Subsidiary any case, proceeding other action seeking issuance of a warrant of
attachment, execution, distrait or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within forty-five (45) days from the entry thereof; or (iv)
Borrower or any Subsidiary shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in any of the acts set
forth in clauses (i), (ii) or (iii) above; or (v) Borrower or any Subsidiary
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due,
 
then, and in any such event, (1) if such event is an Event of Default specified
in subsection (h) above of this Section 9 with respect to Borrower,
automatically this Note (with all accrued and unpaid fees thereon) and all other
amounts owing under this Note shall immediately become due and payable, and (2)
if such event is any other Event of Default, Purchasers constituting the
Required Majority may, by written notice to Borrower, declare the Notes (with
all accrued and unpaid fees thereon) and all other amounts owing under this Note
to be due and payable forthwith, whereupon the same shall immediately become due
and payable.  Except as expressly provided in this Section 9, presentation,
demand, protest and all other notices of any kind are hereby expressly waived by
Borrower.

 
5

--------------------------------------------------------------------------------

 
 
10.           ENFORCEABILITY.  The Borrower acknowledges that this Note and
Borrower’s obligations under this Note are and shall at all times continue to be
absolute and unconditional in all respects, and shall at all times be valid and
enforceable irrespective of any other agreements or circumstances of any nature
whatsoever which might otherwise constitute a defense to this Note and the
obligations of Borrower under this Note or the obligations of any other Person
relating to this Note.  The Transaction Documents set forth the entire agreement
and understanding of Purchaser and Borrower, and Borrower absolutely,
unconditionally and irrevocably waives any and all right to assert any set-off,
counterclaim or crossclaim of any nature whatsoever with respect to this Note or
the obligations of Borrower hereunder, or the obligations of any other Person
relating hereto or thereto or to the obligations of Borrower hereunder or
otherwise in any action or proceeding brought by Purchaser to collect on the
Note, or any portion thereof (provided, however, that the foregoing shall not be
deemed a waiver of Borrower’s right to assert any compulsory counterclaim
maintained in a court of the United States, or of the State of New York if such
counterclaim is compelled under local law or rule of procedure, nor shall the
foregoing be deemed a waiver of Borrower’s right to assert any claim which would
constitute a defense, setoff, counterclaim or crossclaim of any nature
whatsoever against Purchaser in any separate action or proceeding).  The
Borrower acknowledges that no oral or other agreements, conditions, promises,
understandings, representations or warranties exist with respect to the
Transaction Documents or with respect to the obligations of Borrower thereunder,
except those specifically set forth in the Transaction Documents.  Borrower
agrees to pay all costs and expenses of Purchaser related to Purchaser’s
enforcement of the obligations of Borrower hereunder and the collection of all
sums payable hereunder, including but not limited to reasonable attorneys’ fees
and expenses, irrespective of whether litigation is commenced.  Any such amounts
shall be payable on demand, with interest at a monthly interest rate of five
percent (5%).
 
11.           WAIVER.  Borrower waives presentment, demand for payment, notice
of dishonor and any or all notices or demands in connection with the delivery,
acceptance, performance, default or enforcement of any Transaction Document now
or hereafter required by applicable law, and consents to any or all delays,
extensions of time, renewals or releases with respect to any Transaction
Document, and of any available security therefor, and agrees that no failure or
delay on the part of Purchaser, in the exercise of any power, right or remedy
under this Note shall impair such power, right or remedy or shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude other or further exercise of such or any other power,
right or remedy.  No notice to or demand on Borrower shall be deemed to be a
waiver of the obligation of Borrower or of the right of Purchaser, to take
further action without further notice or demand as provided in any of the
Transaction Documents.
 
12.           AMENDMENTS.  This Note may not be modified, amended, changed or
terminated orally, except by an agreement in writing signed by Borrower and the
Purchaser or, to the extent that the provision sought to be amended is one that
requires the approval of the Required Majority, then by an agreement in writing
signed by Borrower and the Purchasers constituting the Required Majority.  Any
amendment or waiver effected in accordance with this Section 12 shall be binding
upon Borrower, Purchaser and each transferee of this Note.
 
13.           USURIOUS INTEREST RATE.  Notwithstanding anything to the contrary
contained in this Note, the interest paid or agreed to be paid hereunder shall
not exceed the maximum rate of non-usurious interest permitted by applicable law
(the “Maximum Rate”). If Purchaser shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Note or, if it exceeds such unpaid principal, shall be refunded to
Borrower. In determining whether the interest contracted for, charged, or
received by Purchaser exceeds the Maximum Rate, Borrower may, to the extent
permitted by applicable law, (a) characterize any payment that is not principal
as an expense, fee or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of this Note.

 
6

--------------------------------------------------------------------------------

 
 
14.           NOTICES.  Any notice required or permitted by this Note shall be
in writing and shall be deemed sufficient upon delivery, when delivered
personally or by a nationally-recognized delivery service (such as Federal
Express or UPS), or seventy-two (72) hours after being deposited in the U.S.
mail, as certified or registered mail, with postage prepaid, and in all cases
addressed to the party to be notified at such party’s address as set forth above
or as subsequently modified by written notice.
 
15.           GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL.  This Note and
all acts and transactions pursuant hereto shall be governed by and construed in
accordance with the laws of the State of New Jersey, without regard to
principles of conflicts of laws.  The Borrower hereby irrevocably consents to
the exclusive jurisdiction of any federal or state court located in the State of
New York and consents that all service of process be sent by nationally
recognized overnight courier service directed to Borrower at Borrower’s address
set forth herein and service so made will be deemed to be completed on the
business day after deposit with such courier.  The Borrower acknowledges and
agrees that the venue provided above is the most convenient forum for both
Purchaser and Borrower.  The Borrower waives any objection to venue and any
objection based on a more convenient forum in any action instituted under this
Note.  THE BORROWER AND THE PURCHASER (BY ACCEPTANCE OF THIS NOTE) MUTUALLY
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY AND ALL RIGHTS THAT
THEY MAY NOW OR HEREAFTER HAVE UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR
ANY STATE THEREOF TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED HEREON,
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS OR ACTIONS OF THE PURCHASER RELATING TO ENFORCEMENT OF THIS
NOTE.  EXCEPT AS PROHIBITED BY APPLICABLE LAW, THE BORROWER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
IN ANY LITIGATION RELATING TO ENFORCEMENT OF THIS NOTE ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO,
ACTUAL DAMAGES.  THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR THE PURCHASER
TO MAKE FUNDS AVAILABLE TO THE BORROWER AND TO ACCEPT THIS NOTE.
 
16.           PARI PASSU NOTES.  Purchaser acknowledges and agrees that the
payment of all or any portion of the outstanding principal amount of this Note
and all fees due hereunder shall be pari passu in right of payment and in all
other respects with the other Notes.  In the event Purchaser receives payments
in excess of its pro rata share of the Borrower’s payments to the holders of all
of the Notes, then Purchaser shall hold in trust all such excess payments for
the benefit of the holders of the other Notes and shall pay such amounts held in
trust to such other holders upon demand by such holders.
 
[Signature page follows]

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has duly executed this Senior Secured Bridge Note
as of the date first written above.
 

 
BORROWER:
     
UMAMI SUSTAINABLE SEAFOOD INC.
     
By:
   
Name: Oli Valur Steindorsson
 
Title:  President and Chief Executive Officer
     
Address:
 
1230 Columbia Street, Suite 1100
 
San Diego, CA 92101

 
 
8

--------------------------------------------------------------------------------

 


EXHIBIT B
 
Form of Atlantis Pledge and Security Agreement

 
 

--------------------------------------------------------------------------------

 


PLEDGE AND SECURITY AGREEMENT
 
(By Atlantis Group HF, an Icelandic company, relating to the Equity Interests
(as such term is defined herein) and any proceeds arising in connection with the
sale or disposition of such Equity Interests.)
 
This PLEDGE AND SECURITY AGREEMENT (as amended, restated or otherwise modified
from time to time, this “Agreement”) is entered into as of June 3, 2011, by and
between Atlantis Group HF, an Icelandic company (the “Pledgor,” or the
“Company”) and individuals listed on Schedule 1 attached hereto (each a
“Pledgee,” and, collectively, the “Pledgees”).
 
RECITALS
 
WHEREAS, pursuant to that certain Note Purchase Agreement, dated as of June 3,
2011 (as amended, restated or otherwise modified from time to time, the
“Purchase Agreement”), by and among Umami Sustainable Seafood Inc., a Nevada
corporation (“Borrower”) and the Pledgees, Borrower has requested that the
Pledgees make a loan or loans available to Borrower in the aggregate principal
amount of up to $2,000,000, and the Pledgees have agreed to make such loans
available to Borrower as set forth in the Purchase Agreement;
 
WHEREAS, Pledgor is a shareholder of Borrower and the borrowings under the
Purchase Agreement by the Borrower will confer direct economic benefit upon the
Pledgor; and
 
WHEREAS, in order to induce the Pledgees to provide the financial accommodations
described in the Purchase Agreement, the Pledgor has agreed to pledge and grant
a security interest in the collateral described herein to the Pledgees, on the
terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
1.           Definitions.  Unless otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed to such terms in the Purchase
Agreement.  The term “Proceeds,” which is defined in the Uniform Commercial Code
in effect in the State of New York on the date hereof (the “UCC”) is used herein
as so defined.
 
2.           Pledge and Grant of Security Interest.  To secure the prompt
payment and performance in full when due, whether by lapse of time or otherwise,
of the aggregate amount of the Notes, and all of the other Secured Obligations
(as defined below), the Pledgor hereby pledges, assigns, hypothecates and grants
to the Pledgees a first priority lien on and security interest in and charge on
(the “Security Interest”) any and all right, title and interest of the Pledgor
in and to the following, whether now owned or existing or whether owned,
acquired, or arising hereafter (collectively, the “Collateral”):

 
 

--------------------------------------------------------------------------------

 
 
(a)           Umami Equity Interests. 6,000,000 shares of capital stock of
Borrower, presently owned, either directly or indirectly, by the Company (the
“Equity Interests”), with each Purchaser receiving a pledge of Equity Interests
totaling approximately three (3) shares of capital stock of Borrower for every
dollar of Principal Amount of the Note purchased by the respective Purchaser
pursuant to the Purchase Agreement.  The number of pledged shares to which each
Purchaser is entitled hereunder is set forth on Schedule 1 hereto.
 
(b)           Proceeds. All Proceeds received, directly or indirectly, by
Pledgor in connection with the sale or disposition of the Equity Interests,
however and whenever acquired and in whatever form, with each Purchaser
receiving a pledge of a pro-rata portion of the aggregate Proceeds subject
hereto based on such Purchaser’s interests in the Equity Interests pledged
pursuant to Section 2(a) hereunder (the “Proceeds,” together with the Equity
Interests, the “Collateral”).
 
3.           Security for Secured Obligations.  The Security Interest created
hereby in the Collateral constitutes continuing collateral security for the
following obligations (collectively, the “Secured Obligations”): (a) the
aggregate principal amount, interest and other payment obligations due, or which
may  become due, under the Notes, (b) all other obligations and liabilities of
Borrower and/or the Pledgor to the Pledgees under the Purchase Agreement and the
Transaction Documents, and (c)  all other obligations and liabilities of the
Borrower and/or Pledgor to the Pledgees under this Agreement (the Notes, the
Purchase Agreement, the Transaction Documents and this Agreement, as each may be
amended, restated, modified and/or supplemented from time to time, collectively,
the “Documents”), whether now existing or hereafter arising, direct or indirect,
liquidated or unliquidated, absolute or contingent, due or not due and whether
under, pursuant to or evidenced by a note, agreement, guaranty, instrument or
otherwise (in each case, irrespective of the genuineness, validity, regularity
or enforceability of such Secured Obligations, or of any instrument evidencing
any of the Secured Obligations or of any collateral therefor or of the existence
or extent of such collateral, and irrespective of the allowability, allowance or
disallowance of any or all of such Secured Obligations in any case commenced by
or against Borrower and/or the Pledgor under Title 11, United States Code,
including, without limitation, obligations of Borrower and/or the Pledgor for
post-petition interest, fees, costs and charges that would have accrued or been
added to the Secured Obligations but for the commencement of such case).
 
4.           Delivery of the Collateral.  The Pledgor hereby agrees that:
 
(a)           Delivery of Certificates.  The Pledgor shall deliver to each
Pledgee or their designee all certificates and instruments constituting the
Equity Interests pledged to the respective Pledgee hereunder.  Prior to delivery
to each Pledgee or its designee, all such certificates and instruments
constituting the Equity Interests shall be held in trust by the Pledgor for the
benefit of such Pledgee pursuant hereto.  All such certificates shall be
delivered in suitable form for transfer by delivery or shall be accompanied by
duly executed instruments of transfer or assignment in blank, substantially in
the form provided in Exhibit 1 attached hereto.

 
2

--------------------------------------------------------------------------------

 
 
(b)           Additional Securities.  If the Pledgor shall receive by virtue of
it being or having been the owner of the Collateral, any (i) stock certificate,
membership certificate or other certificate representing stock or a membership
or partnership interest, including without limitation, any certificate
representing a dividend or distribution in connection with any increase or
reduction of capital, reclassification, merger, consolidation, sale of assets,
combination of shares of stock or membership or equity or partnership interests,
stock splits, spin-off or split-off, promissory notes or other instruments; (ii)
option or right, whether as an addition to, substitution for, or an exchange
for, the Collateral or otherwise; (iii) dividends payable in securities; or (iv)
distributions of securities in connection with a partial or total liquidation,
dissolution or reduction of capital, capital surplus or paid-in surplus, then
the Pledgor shall receive such certificate, instrument, option, right, dividend
or distribution in trust for the benefit of each Pledgee, shall segregate it
from the Pledgor’s other property and shall promptly deliver it to each Pledgee
in the exact form received together with any necessary endorsement and/or
appropriate stock power, membership interest power or partnership interest
power, as applicable, duly executed in blank, substantially in the form provided
in Exhibit 1, to be held by the Pledgees as Collateral and as further collateral
security for the Secured Obligations.
 
(c)           Financing Statements.  The Pledgor authorizes the Pledgees to file
such UCC (as defined in Section 1 above) or other applicable financing
statements, as may be reasonably requested by the Pledgees in order to perfect
and protect the Security Interest created hereby in the Collateral.
 
5.           Other Obligations of the Pledgor.
 
(a)           Waiver.  The Pledgor hereby waives promptness, diligence, notice
of acceptance and any other notice with respect to any of the Secured
Obligations and this Agreement and any requirement that the Pledgees exhaust any
right or take any action against the Company or any other Person or any
collateral.
 
(b)           Subrogation.  The Pledgor will not exercise any rights which the
Pledgor may acquire by way of subrogation under this Agreement, by any payment
made hereunder or otherwise until all the Secured Obligations shall have been
paid in full (other than indemnification and other contingent obligations which
by their terms survive termination of the Purchase Agreement and other
Documents).  If any amount shall be paid to the Pledgor on account of such
subrogation rights at any time when all the Secured Obligations shall not have
been paid in full (other than indemnification and other contingent obligations
which by their terms survive termination of the Purchase Agreement and other
Documents), such amount shall be held in trust for the benefit of the Pledgees
and shall forthwith be paid to the Pledgees to be credited and applied upon the
Secured Obligations, whether matured or unmatured, in any order which it may, in
its discretion, elect.  If (i) the Pledgor shall make payment to the Pledgees of
all or any part of the Secured Obligations and (ii) all the Secured Obligations
shall be paid in full (other than indemnification and other contingent
obligations which by their terms survive termination of the Purchase Agreement
and other Documents), the Pledgees will, at the Pledgor’s request, execute and
deliver to the Pledgor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
the Pledgor of an interest in the Secured Obligations resulting from such
payment by the Pledgor.
 
6.           Representations and Warranties.  The Pledgor hereby represents and
warrants to the Pledgees that as of the date hereof:

 
3

--------------------------------------------------------------------------------

 
 
(a)           Authorization of the Equity Interests.  The Equity Interests are
duly authorized and validly issued, are fully paid and nonassessable and are not
subject to the preemptive rights of any Person.
 
(b)           Title.  The Pledgor has good and indefeasible title to the
Collateral and will at all times be the legal and beneficial owner of such
Collateral free and clear of any attachments, levies, taxes, liens, security
interests, hypothecations and encumbrances of every kind and nature (“Liens”)
other than Permitted Liens.  There exists no “adverse claim” within the meaning
of Section 8-102 of the UCC with respect to the Equity Interests.
 
(c)           Exercising of Rights.  To the best of the Pledgor’s Knowledge, so
long as done in accordance with laws affecting the offering and sale and/or
purchase of securities and the UCC or other relevant law in the applicable
jurisdiction, the exercise by the Pledgees of their rights and remedies
hereunder will not violate any law or governmental regulation or any material
contractual restriction binding on or affecting the Pledgor, the Collateral or
any of the Pledgor’s other property.
 
(d)           Pledgor’s Authority.  No authorization, approval or action by, and
no notice or filing with any governmental authority or with the issuer of any
Equity Interests is required either (i) for the pledges made by the Pledgor or
for the granting of the Security Interest by the Pledgor pursuant to this
Agreement or (ii) to the best of the Pledgor’s Knowledge, for the exercise by
the Pledgees of their rights and remedies hereunder (except as may be required
by laws affecting the offering and sale and/or purchase of securities and those
that have already been obtained).
 
(e)           Security Interest/Priority.  This Agreement creates a valid first
priority Security Interest and charge in favor of the Pledgees in the
Collateral, under the UCC.  The taking possession by the Pledgees of the
certificates representing the Equity Interests will perfect and establish the
first priority of the Pledgees’ Security Interest in the Equity Interests.  The
filing of the financing statements with the District of Columbia with respect to
the Proceeds will perfect and establish the first priority of the Pledgees’
security interest in the Proceeds, to the extent Pledgor has or may acquire
rights in such Proceeds.  Except as set forth in this Section 6(e), no action is
necessary to perfect or otherwise protect the Pledgees’ Security Interest in the
Collateral.
 
(f)           Litigation.  There are no pending or, to Pledgor’s Knowledge,
threatened actions or proceedings before any court, judicial body,
administrative agency or arbitrator which may materially adversely affect the
Collateral;
 
(g)           Power and Authority.  The Pledgor has the requisite power and
authority to enter into this Agreement and any related documents, perform its
obligations hereunder and thereunder and to pledge and assign the Collateral to
the Pledgees in accordance with the terms of this Agreement;
 
(h)           Transfer Restrictions.  There are no provisions contained in the
certificate of incorporation or by-laws (or equivalent organizational documents)
of the Pledgor or Borrower, or any other documents or agreements, that impose
any form of restriction on the transfer of the Equity Interests which have not
otherwise been enforceably and legally waived by the necessary parties;

 
4

--------------------------------------------------------------------------------

 
 
(i)           Securities Laws.  None of the shares of the Equity Interests have
been issued or transferred in violation of the securities registration,
securities disclosure or similar laws of any jurisdiction to which such issuance
or transfer may be subject;
 
(j)           Grant of Security Interest.  The pledge and assignment of the
Equity Interests and the grant of a Lien in the Collateral under this Agreement
vest in the Pledgees all rights of the Pledgor in the Collateral as contemplated
by this Agreement; and
 
(k)           Principal Addresses; Legal or Other Names. The location of
Pledgor’s chief executive office, offices, warehouses, other locations of
Collateral and locations where records with respect to Collateral are kept
(including in each case the county of such locations) are as set forth in
Exhibit 3 and, except as set forth in such Schedule, such locations have not
changed during the preceding twelve months.  As of the date hereof, during the
prior five years, except as set forth in Exhibit 3, Pledgor has not been known
as or conducted business under any other name (including trade names).
 
7.           Covenants.  The Pledgor hereby covenants that so long as any of the
Secured Obligations remain outstanding (other than indemnification and other
contingent obligations which by their terms survive termination of the Purchase
Agreement and the other Documents) or any Document is in effect, the Pledgor
shall:
 
(a)           Books and Records.  Mark its books and records (and shall cause
Borrower to mark its books and records) to reflect the Security Interest granted
to the Pledgees pursuant to this Agreement and the other Documents, including
entering particulars of the share pledge in the share register of Borrower.
 
(b)           Defense of Title.  Warrant and defend title to and ownership of
the Collateral at its own reasonable expense against the claims and demands
brought against the Pledgee and/or Pledgor by any other parties claiming an
interest therein, keep the Collateral free from all Liens (other than Liens
permitted by the Purchase Agreement), and not sell, exchange, transfer, convey,
assign, lease or otherwise dispose of its rights in or to the Collateral or any
interest therein nor create, incur or permit to exist any Lien whatsoever with
respect to any of the Collateral or the proceeds thereof other than that created
hereby or as otherwise permitted by the Purchase Agreement.
 
(c)           Defend Against Claims.  The Pledgor will, at its reasonable
expense, defend each Pledgee’s right, title and security interest in and to the
Collateral against the claims of any other party.
 
(d)           Additional Equity Interests.  Not consent to or approve the
issuance to the Pledgor of (i) any additional shares of any class of capital
stock or other equity interests of Borrower or (ii) any securities convertible
either voluntarily by the holder thereof or automatically upon the occurrence or
nonoccurrence of any event or condition into, or any securities exchangeable
for, shares of Borrower’s capital stock, unless, in either case, 100% of such
shares and/or convertible securities are pledged as Collateral pursuant to this
Agreement.

 
5

--------------------------------------------------------------------------------

 
 
(e)           Further Assurances.  Promptly execute and deliver at its expense
all further instruments and documents and take all further action that may be
reasonably necessary and desirable or that the Pledgees may reasonably request
in order to (i) perfect and protect the Lien created hereby in the Collateral
(including, without limitation, any and all action necessary to satisfy the
Pledgees that the Pledgees have obtained a first priority perfected Security
Interest in the Equity Interests); (ii) enable the Pledgees to exercise and
enforce hereunder with respect to  their rights and remedies relating to the
Collateral; and (iii) otherwise effect the purposes of this Agreement,
including, without limitation and if requested by the Pledgees, (A) delivering
to the Pledgees irrevocable proxies with respect to the Collateral, which
irrevocable proxies will be strictly and only used for the purpose of allowing
the Pledgees to perfect and protect the Security Interest granted or purported
to be granted hereby or to enable the Pledgees to exercise and enforce their
rights and remedies hereunder with respect to the Collateral, but only in
accordance with the terms of this Agreement following the occurrence of an Event
of Default and (B) executing and delivering, and causing the issuer of such
Equity Interests to execute and deliver, to Pledgees a control acknowledgment
(“Control Acknowledgement”)  substantially in the form of Exhibit 2 with respect
to the Equity Interests.  The Pledgor shall cause the issuer to acknowledge in
writing its receipt and acceptance thereof.  Such Control Acknowledgement shall
instruct such issuer to follow instructions from the Pledgees without any
Pledgor’s consultation or consent.
 
(f)           Amendments.  Not make or consent to any amendment or other
modification or waiver with respect to any of the Collateral or enter into any
agreement or allow to exist any restriction with respect to any of the
Collateral other than pursuant hereto, including, without limitation, any
amendment that would (i) impair the Collateral or adversely affect in any
respect the rights, privileges, benefits and security interests provided to or
intended to be provided to the Pledgees or (ii) that in any way adversely
affects the perfection of the Security Interest of the Pledgees in the
Collateral.
 
(g)           Compliance with Securities Laws.  File all reports and other
information now or hereafter required to be filed by the Pledgor with the United
States Securities and Exchange Commission and any other state, federal or
foreign agency in connection with the ownership of the Collateral.
 
(h)           Subordination of Rights of Payment and Application of
Proceeds.  At all times following the occurrence and during the continuance of
an Event of Default (after giving effect to all applicable notice and cure
rights), distribute to Pledgees any cash dividends or distributions received in
respect of the Equity Interests and all such amounts shall be immediately
utilized by the Pledgees to repay the Notes and other obligations of the Pledgor
to the Pledgees.

 
6

--------------------------------------------------------------------------------

 
 
8.           Advances by the Pledgees. Upon the occurrence and during the
continuance of an Event of Default (after giving effect to all applicable notice
and cure rights), the Pledgees may, in their sole option and discretion, take
all such action as they deem appropriate and in so doing may expend such sums as
the Pledgees may reasonably deem advisable in the performance thereof,
including, without limitation, the payment of any insurance premiums, the
payment of any taxes, a payment to obtain a release of a Lien or potential Lien,
expenditures made in defending against any adverse claim and all other
expenditures which the Pledgees may make for the protection of the Collateral
hereof or which may be compelled to make by operation of law.  All such sums and
amounts so expended shall be reimbursed by the Pledgor promptly upon timely
notice thereof and demand therefore and shall constitute additional Secured
Obligations.  No such performance of any covenant or agreement by the Pledgees
on behalf of the Pledgor, and no such advance or expenditure therefor, shall
relieve the Pledgor of any default under the terms of this Agreement or the
other Documents.  The Pledgees may make any payment hereby authorized in
accordance with any bill, statement or estimate procured from the appropriate
public office or holder of the claim to be discharged without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax
assessment, sale, forfeiture, tax lien, title or claim except to the extent such
payment is being contested in good faith by the Pledgor in appropriate
proceedings and against which adequate reserves are being maintained in
accordance with GAAP.
 
9.           Events of Default.  An Event of Default (as defined in the Notes)
shall constitute an event of default (“Event of Default”) hereunder.
 
10.         Remedies.
 
(a)           General Remedies.  Upon the occurrence of an Event of Default and
during the continuation thereof, the Pledgees shall have, in respect of the
Collateral, in addition to the rights and remedies provided herein, in the
Documents or by law, the rights and remedies of a secured party under the UCC or
any other applicable law.  In addition, the Pledgees may exercise all corporate
rights with respect to the Collateral including, without limitation, all rights
of conversion, exchange, subscription or any other rights, privileges or options
pertaining to any shares of the Collateral as if it were the absolute owner
thereof, including, but without limitation, the right to exchange, at its
discretion, any or all of the Collateral upon the merger, consolidation,
reorganization, recapitalization or other readjustment of the issuer thereof, or
upon the exercise by the issuer of any right, privilege or option pertaining to
any of the Collateral, and, in connection therewith, to deposit and deliver any
and all of the Collateral with any committee, depository, transfer agent,
registrar or other designated agent upon such terms and conditions as it may
determine, all without liability except to account for property actually
received by it.
 
(b)           Transfer and Sale of Collateral.  Upon the occurrence of an Event
of Default and during the continuation thereof, without limiting the generality
of this Section and without notice, the Pledgees may, in its sole discretion,
sell or otherwise dispose of or realize upon the Collateral, or any part
thereof, in one or more parcels, at public or private sale, at any exchange or
broker’s board or elsewhere, at such price or prices and on such other terms as
the Pledgees may deem commercially reasonable, for cash, credit or for future
delivery or otherwise in accordance with applicable law.  To the extent
permitted by law, the Pledgees may in such event bid for the purchase of such
securities.  The Pledgor agrees that, to the extent notice of sale shall be
required by law and has not been waived by such Pledgor, any requirement of
reasonable notice shall be met if notice, specifying the place of any public
sale or the time after which any private sale is to be made, is personally
served on or mailed, postage prepaid, to the Pledgor, in accordance with the
notice provisions of the Purchase Agreement at least ten (10) days before the
time of such sale.  The Pledgees shall not be obligated to make any sale of the
Collateral regardless of notice of sale having been given.  The Pledgees may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.  At any such sale, unless
prohibited by applicable law, the Pledgees may bid for and purchase the whole or
any part of the Collateral so sold free from any such right or equity of
redemption.  All moneys received by the Pledgees hereunder, whether upon sale of
the Collateral or any part thereof or otherwise, shall be held by the Pledgees
and applied by it as provided in Section 16 hereof.  No failure or delay on the
part of the Pledgees in exercising any rights hereunder shall operate as a
waiver of any such rights nor shall any single or partial exercise of any such
rights preclude any other or future exercise thereof or the exercise of any
other rights hereunder.  The Pledgees shall have no duty as to the collection or
protection of the Collateral or any income thereon nor any duty as to
preservation of any rights pertaining thereto, except to apply the funds in
accordance with the requirements of Section 16 hereof.  The Pledgees may
exercise their rights with respect to property held hereunder without resort to
other security for or sources of reimbursement for the Secured Obligations.  In
addition to the foregoing, the Pledgees shall have all of the rights, remedies
and privileges of a secured party under the UCC regardless of the jurisdiction
in which enforcement hereof is sought.

 
7

--------------------------------------------------------------------------------

 
 
(c)           Private Sale.  The Pledgor recognizes that the Pledgees may be
unable to effect (or to do so only after delay which would adversely affect the
value that might be realized from the Collateral) or may deem it impracticable
to effect a public sale of all or any part of the Equity Interests constituting
the Collateral and that the Pledgees may, therefore, determine to make one or
more private sales of any such collateral to a restricted group of purchasers
who will be obligated to agree, among other things, to acquire such securities
for their own account, for investment and not with a view to the distribution or
resale thereof.  The Pledgor acknowledges that any such private sale may be at
prices and on terms less favorable to the seller than the prices and other terms
which might have been obtained at a public sale and, notwithstanding the
foregoing, agrees that such private sale shall be deemed to have been made in a
commercially reasonable manner and, assuming that the private sale is being made
pursuant to an exemption from registration under the Securities Act of 1933, as
amended (the “Securities Act”), that the Pledgees shall have no obligation to
delay sale of any such securities for the period of time necessary to permit the
issuer of such securities to register such securities for public sale under the
Securities Act.  The Pledgor further acknowledges and agrees that any offer to
sell such securities which has been made privately in the manner described above
shall be deemed to involve a “public sale” under the UCC, notwithstanding that
such sale may not constitute a “public offering” under the Securities Act, and
the Pledgees may, in such event, bid for the purchase of such securities.
 
(d)           Retention of Collateral.  Without limiting the application of, and
Pledgees’ rights under Section 7(h) of this Agreement, in addition to the rights
and remedies hereunder, upon the occurrence and during the continuance of an
Event of Default, the Pledgees may, after providing the notices required by
Section 9-620 of the UCC or otherwise complying with the requirements of
applicable law of the relevant jurisdiction, retain all or any portion of the
Collateral in satisfaction of the Secured Obligations.  Unless and until the
Pledgees shall have provided such notices, however, the Pledgees shall not be
deemed to have retained the Collateral in satisfaction of any Secured
Obligations for any reason.
 
11.           Release of Collateral.  The Pledgees may release any of the
Collateral from this Agreement or may substitute any of the Collateral for other
Collateral without altering, varying or diminishing in any way the force, effect
or Lien of this Agreement as to any Collateral not expressly released or
substituted, and this Agreement shall continue as a first priority Lien on all
Collateral not expressly released or substituted.

 
8

--------------------------------------------------------------------------------

 
 
12.           Waiver of Marshaling.  The Pledgor hereby waives any right to
compel any marshaling of any of the Collateral.
 
13.           No Waiver.  Any and all of the Pledgees’ rights with respect to
the rights granted under this Agreement shall continue unimpaired, and the
Pledgor shall be and remain obligated in accordance with the terms hereof,
notwithstanding (a) the bankruptcy, insolvency or reorganization of the Pledgor,
(b) the release or substitution of any item of the Collateral at any time, or of
any rights or interests therein, or (c) any delay, extension of time, renewal,
compromise or other indulgence granted by the Pledgees in reference to any of
the Secured Obligations.  The Pledgor hereby waives all notice of any such
delay, extension, release, substitution, renewal, compromise or other
indulgence, and hereby consents to be bound hereby as fully and effectively as
if the Pledgor had expressly agreed thereto in advance.  No delay or extension
of time by the Pledgees in exercising any power of sale, option or other right
or remedy hereunder, and no failure by the Pledgees to give notice or make
demand, shall constitute a waiver thereof, or limit, impair or prejudice the
Pledgees’ right to take any action against any Pledgor or to exercise any other
power of sale, option or any other right or remedy.
 
14.           Expenses.  The Collateral shall secure, and the Pledgor shall pay
to the Pledgees on demand, from time to time, all reasonable costs and expenses
(including but not limited to, reasonable attorneys’ fees and costs, taxes, and
all transfer, recording, filing and other charges) of, or incidental to, the
custody, care, transfer, administration of the Collateral or any other
collateral, or in any way relating to the enforcement, protection or
preservation of the rights or remedies of the Pledgees under this Agreement or
with respect to any of the Secured Obligations.
 
15.           Rights of the Pledgees.
 
(a)           Power of Attorney.  The Pledgor hereby designates and appoints
each of the Pledgees, severally and not jointly, and each of their designees or
agents as attorney-in-fact of the Pledgor, irrevocably and with power of
substitution, with authority to take any or all of the following actions, which
power of attorney shall become effective upon the occurrence and during the
continuance of an Event of Default:
 
(i)           to demand, collect, settle, compromise, adjust and give discharges
and releases concerning the Collateral, all as the Pledgees may reasonably
determine;
 
(ii)          to commence and prosecute any actions at any court for the
purposes of collecting any of the Collateral and enforcing any other right in
respect thereof;
 
(iii)         to defend, settle or compromise any action brought and, in
connection with the Collateral, give such discharge or release as the Pledgees
may deem reasonably appropriate;

 
9

--------------------------------------------------------------------------------

 



 
(iv)         to pay or discharge taxes or Liens levied or placed on or
threatened against the Collateral;
 
(v)          to direct any parties liable for any payment under any of the
Collateral to make payment of any and all monies due and to become due
thereunder directly to the Pledgees or as the Pledgees shall direct;
 
(vi)         to receive payment of and receipt for any and all monies, claims,
and other amounts due and to become due at any time in respect of or arising out
of any Collateral;
 
(vii)        to sign and endorse any drafts, assignments, proxies, stock powers,
membership interest powers, partnership interest powers, verifications, notices
and other documents relating to the Collateral;
 
(viii)       to settle, compromise or adjust any suit, action or proceeding
described above and, in connection therewith, to give such discharges or
releases as the Pledgees may deem reasonably appropriate;
 
(ix)          to execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, pledge agreements,
affidavits, notices and other agreements, instruments and documents that the
Pledgees may determine necessary in order to perfect and maintain the Security
Interests granted in this Agreement and in order to fully consummate all of the
transactions contemplated therein;
 
(x)           to exchange any of the Collateral or other property upon any
merger, consolidation, reorganization, recapitalization or other readjustment of
the issuer thereof and, in connection therewith, deposit any of the Collateral
with any committee, depository, transfer agent, registrar or other designated
agency upon such terms as the Pledgees may determine;
 
(xi)          to vote for a shareholder, partner or member resolution, or to
sign an instrument in writing, sanctioning the transfer of any or all of the
Collateral into the name of the Pledgees or into the name of any transferee to
whom the Collateral or any part thereof may be sold pursuant to Section 10
hereof; and
 
(xii)         to do and perform all such other acts and things as the Pledgees
may reasonably deem to be necessary, proper or convenient in connection with the
Collateral.
 
This power of attorney is a power coupled with an interest and upon the
occurrence and during the continuance of an Event of Default shall be
irrevocable for so long as any of the Secured Obligations remain outstanding
(other than indemnification and other contingent obligations which by their
terms survive termination of the Purchase Agreement and the other Documents) and
any Document is in effect.  The Pledgees shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Pledgees in this Agreement, and shall not
be liable for any failure to do so or any delay in doing so.  The Pledgees shall
not be liable for any act or omission or for any error of judgment or any
mistake of fact or law in its individual capacity or its capacity as
attorney-in-fact except acts or omissions resulting from its gross negligence or
willful misconduct.  This power of attorney is conferred on the Pledgees solely
to protect, preserve and realize upon its security interest in Collateral.

 
10

--------------------------------------------------------------------------------

 
 
(b)           Performance by the Pledgees of the Pledgor’s Obligations.  If the
Pledgor fails to perform any agreement or obligation contained herein, the
Pledgees themselves may perform, or cause performance of, such agreement or
obligation, and the expenses of the Pledgees incurred in connection therewith
shall be payable by the Pledgor pursuant to Section 8 hereof.
 
(c)           Assignment by the Pledgees.  The Pledgees may from time to time
assign the Secured Obligations and any portion thereof and/or, upon and
following an Event of Default, the Collateral and any portion thereof, and the
assignee shall be entitled to all of the rights and remedies of the Pledgees
under this Agreement in relation thereto.
 
(d)           The Pledgees’ Duty of Care.  Other than the exercise of reasonable
care to assure the safe custody of the Collateral while being held by the
Pledgees hereunder, the Pledgees shall have no duty or liability to preserve
rights pertaining thereto, it being understood and agreed that the Pledgor shall
be responsible for preservation of all rights in the Collateral, and the
Pledgees shall be relieved of all responsibility for the Collateral upon
surrendering it or tendering the surrender of it to the Pledgor.  The Pledgees
shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if such Collateral is accorded
treatment substantially equal to that which the Pledgees accords their own
property, which shall be no less than the treatment employed by a reasonable and
prudent Person in the industry, it being understood that the Pledgees shall not
have responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Collateral, whether or not the Pledgees have or is deemed to have knowledge of
such matters; or (ii) taking any necessary steps to preserve rights against any
parties with respect to any Collateral.
 
(e)           Voting Rights in Respect of the Collateral.
 
(i)           So long as no Event of Default shall have occurred and be
continuing, to the extent permitted by law, the Pledgor may exercise any and all
voting and other consensual rights pertaining to the Collateral or any part
thereof for any purpose not inconsistent with the terms of this Agreement or any
Document; and
 
(ii)           Upon the occurrence and during the continuance of an Event of
Default, all rights of the Pledgor to exercise the voting and other consensual
rights which they would otherwise be entitled to exercise pursuant to clause (i)
of this subsection (e) shall cease and all such rights shall thereupon become
vested in the Pledgees which shall then have the sole right to exercise such
voting and other consensual rights.
 
 
11

--------------------------------------------------------------------------------

 
 
16.           Application of Proceeds.  Upon the occurrence of and during the
continuance of an Event of Default, any payments in respect of the Secured
Obligations and any proceeds of any Collateral, when received by the Pledgee in
cash or its equivalent, will be applied as follows:  first, to all reasonable
costs and expenses of the Pledgees (including, without limitation, reasonable
attorneys’ fees and expenses) incurred in connection with the implementation
and/or enforcement of this Agreement and/or any of the other Documents; second,
to the principal amount of the Secured Obligations; third, to such of the
Secured Obligations consisting of accrued but unpaid interest and fees; fourth,
to all other amounts payable with respect to the Secured Obligations; and fifth,
to the payment of the surplus, if any, to whoever may be lawfully entitled to
receive such surplus.
 
17.           Costs of Counsel.  If at any time hereafter, whether upon the
occurrence of an Event of Default or not, the Pledgees employ counsel to prepare
or consider amendments, waivers or consents with respect to this Agreement, or
to take action or make a response in or with respect to any legal or arbitral
proceeding relating to this Agreement or relating to the Collateral, or to
protect the Collateral or exercise any rights or remedies under this Agreement
or with respect to the Collateral, then the Pledgor agrees to promptly pay upon
demand any and all such reasonable documented costs and expenses incurred by the
Pledgees, all of which costs and expenses shall constitute Secured Obligations
hereunder.
 
18.           Continuing Agreement.
 
(a)           This Agreement shall be a continuing agreement in every respect
and shall remain in full force and effect so long as any Secured Obligations
shall remain unpaid and outstanding (other than indemnification and other
contingent obligations which by their terms survive termination of the Purchase
Agreement and the other Documents).
 
(b)           This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Pledgees as a preference, fraudulent conveyance or otherwise
under any bankruptcy, insolvency or similar law, all as though such payment had
not been made; provided that in the event payment of all or any part of the
Secured Obligations is rescinded or must be restored or returned, all reasonable
costs and expenses (including, without limitation, any reasonable legal fees and
disbursements) incurred by the Pledgees in defending and enforcing such
reinstatement shall be deemed to be included as a part of the Secured
Obligations.
 
19.           Amendments; Waivers; Modifications.  This Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except in accordance with the terms of the Purchase Agreement.
 
20.           Successors in Interest.  This Agreement shall create a continuing
Lien in the Collateral and shall be binding upon the Pledgor, its successors and
assigns and shall inure, together with the rights and remedies of the Pledgees
hereunder, to the Pledgees and their successors and permitted assigns; provided,
however, that the Pledgor may not assign its rights or delegate its duties
hereunder without the prior written consent of the Pledgees.  To the fullest
extent permitted by law, the Pledgor hereby releases the Pledgees and their
successors and permitted assigns, from any liability for any act or omission
relating to this Agreement or the Collateral, except to the extent such
liability arose from the gross negligence or willful misconduct of the Pledgees.
 
 
12

--------------------------------------------------------------------------------

 
 
21.           Notices.  All notices required or permitted to be given under this
Agreement shall be in conformance with the Purchase Agreement.
 
22.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.
 
23.           Headings.  The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.
 
24.           Governing Law; Consent to Jurisdiction and Service of Process;
Waiver of Jury Trial; Joinder.
 
(a)           THIS AGREEMENT AND THE STOCK POWER AND CONTROL ACKNOWLEDGEMENT
DELIVERED PURSUANT HERETO SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.
 
(b)           THE PLEDGOR HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE PLEDGOR,
ON THE ONE HAND, AND THE PLEDGEES, ON THE OTHER HAND, PERTAINING TO THIS
AGREEMENT OR ANY OF THE OTHER DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS, PROVIDED, THAT THE
PLEDGOR ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY
A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK; AND
FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE THE PLEDGEES FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY
OTHER JURISDICTION TO COLLECT THE INDEBTEDNESS, TO REALIZE ON THE COLLATERAL OR
ANY OTHER SECURITY FOR THE INDEBTEDNESS, OR TO ENFORCE A JUDGMENT OR OTHER COURT
ORDER IN FAVOR OF THE PLEDGEES.  THE PLEDGOR EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT,
AND THE PLEDGOR HEREBY WAIVES ANY OBJECTION WHICH HE, SHE OR IT MAY HAVE BASED
UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS.  THE
PLEDGOR HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER
PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO SUCH PLEDGOR AT THE ADDRESS SET FORTH IN THE PURCHASE AGREEMENT AND
THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF SUCH
PLEDGOR’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S.
MAILS, PROPER POSTAGE PREPAID.
 
 
13

--------------------------------------------------------------------------------

 
 
(c)           THE PARTIES HERETO DESIRE THAT THEIR DISPUTES BE RESOLVED BY A
JUDGE APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION
OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO
WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE
PLEDGEES AND/OR THE PLEDGOR ARISING OUT OF, CONNECTED WITH, RELATED OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEN IN CONNECTION WITH THIS
AGREEMENT, ANY OTHER DOCUMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.
 
(d)           It is understood and agreed that any Person that desires to become
a Pledgor hereunder, or is required to execute a counterpart of this Agreement
after the date hereof pursuant to the requirements of any Document, shall become
a Pledgor hereunder by (i) executing a joinder agreement in form and substance
satisfactory to the Pledgees, (ii) delivering supplements to such exhibits and
annexes to such Documents as the Pledgees shall reasonably request and/or set
forth in such joinder agreement and (iii) taking all actions as specified in
this Agreement as would have been taken by the Pledgor had it been an original
party to this Agreement, in each case with all documents required above to be
delivered to the Pledgees and with all documents and actions required above to
be taken to the reasonable satisfaction of the Pledgees.
 
25.           Severability.  If any provision of this Agreement is determined to
be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.
 
26.           Entirety.  This Agreement and the other Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Documents or the transactions
contemplated herein and therein.
 
27.           Survival.  All representations and warranties of each Pledgor
hereunder shall survive the execution and delivery of this Agreement and the
other Documents.
 
28.           Other Security.  To the extent that any of the Secured Obligations
are now or hereafter secured by property other than the Collateral (including,
without limitation, real and other personal property owned by the Pledgor), or
by a guarantee, endorsement or property of any other Person, then the Pledgees
shall have the right to proceed against such other property, guarantee or
endorsement upon the occurrence and during the continuance of any Event of
Default, and the Pledgees have the right, in their sole discretion, to determine
which rights, Liens or remedies the Pledgees shall at any time pursue,
relinquish, subordinate, modify or take with respect thereto, without in any way
modifying or affecting any of them or any of the Pledgees’ rights or the Secured
Obligations under this Agreement or under any other of the Documents.
 
 
14

--------------------------------------------------------------------------------

 
 
29.           Termination.  Upon satisfaction in full in cash of the Secured
Obligations (other than indemnification or other contingent obligations which by
their terms survive the termination of the Purchase Agreement and the other
Documents), Pledgees’ rights under this Agreement, and the Security Interest
created hereby and under the other Documents, shall terminate and Pledgees shall
(i) execute and deliver to Pledgor, without recourse, representation or
warranty, (A) UCC-3 termination statements (or similar documents and agreements)
required to terminate all of Pledgees’ rights under this Agreement and all other
Documents and (B) such other agreements and documents reasonably required to
terminate, or evidence the termination of, the Security Interest created hereby
and under the other Documents and (ii) return to Pledgor all certificates and
other Collateral to the extent the same have not been sold or otherwise disposed
of or applied in accordance with the terms hereof.
 
[Remainder of page intentionally left blank.]

 
15

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first written above.



 
PLEDGOR:
     
ATLANTIS GROUP HF
       
By:  
     
Name:
   
Title:
       
PLEDGEES:
         
Alan Fournier
     
Address:
 
11 Spring Hollow Road,
 
Far Hills, New Jersey 07931
         
Ray Garea
     
Address:
 
31 Claremont Avenue
 
Maplewood, NJ 07040

 
 
16

--------------------------------------------------------------------------------

 
 
EXHIBIT 1
 
Form of Irrevocable Stock Power
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to the
following shares of stock of _____________________, a ____________________:
 
No. of Shares of Stock
Certificate No.
   

 
and irrevocably appoints __________________________________ its agent and
attorney-in-fact to transfer all or any part of such shares of stock and to take
all necessary and appropriate action to effect any such transfer.  The agent and
attorney-in-fact may substitute and appoint one or more persons to act for
him.  The effectiveness of a transfer pursuant to this irrevocable stock power
shall be subject to any and all transfer restrictions referenced on the face of
the certificates, if any, evidencing such interest or in the certificate of
incorporation or bylaws of the subject corporation, to the extent they may from
time to time exist.
 

 
Atlantis Group HF
       
By:  
           
Name:
Title:

 
 
17

--------------------------------------------------------------------------------

 
 
EXHIBIT 2
 
FORM OF CONTROL ACKNOWLEDGMENT
 
Reference is hereby made to that certain Pledge and Security Agreement, dated as
of June 3, 2011 (as amended, restated, modified and/or supplemented from time to
time, the “Pledge Agreement”), by and between Atlantis Group HF, an Icelandic
company (the “Pledgor,” or the “Company”) and individuals and entities listed
Schedule 1 attached thereto (each a “Pledgee,” and, collectively, the
“Pledgees”).  Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed thereto in the Pledge Agreement.
 
Umami Sustainable Seafood Inc., a Nevada corporation, (the “Issuer”), is hereby
instructed by the Pledgor, that all of the Pledgor’s right, title and interest
in and to the shares of capital stock of the Issuer owned by the Pledgor that
comprise the Collateral are subject to a pledge and security interest in favor
of the Pledgees.  In the event of an occurrence and during a continuing Event of
Default under the Pledge Agreement, the Pledgor hereby instructs the Issuer to
act upon any instruction delivered to it by Pledgees with respect to the
Collateral without seeking further instruction from the Pledgor, and, by its
execution hereof, the Issuer hereby agrees to do so.
 
The Issuer, by its written acknowledgment and acceptance hereof, hereby
acknowledges receipt of a copy of the Pledge Agreement and agrees promptly to
note on its books and share register the Security Interests granted under the
Pledge Agreement.  The Issuer also waives any rights or requirements at any time
hereafter to receive a copy of the Pledge Agreement in connection with the
registration of any Collateral in the name of the Pledgees or their designee or
the exercise of voting rights by the Pledgees or their designee.
 
[Remainder of this page intentionally left blank]

 
18

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Pledgor has caused this Control Acknowledgment to be
duly signed and delivered by its officer duly authorized as of this ___ day of
______, 2011.
 

 
ATLANTIS GROUP HF
     
By:  
     
Name:
   
Title:

 
Acknowledged and accepted this
 
_____ day of _____, 2011.
     
UMAMI SUSTAINABLE SEAFOOD INC.
     
By:  
     
Name:
   
Title:
 

 
 
19

--------------------------------------------------------------------------------

 
 
EXHIBIT 3
 
PRINCIPAL ADDRESSES; LEGAL OR OTHER NAMES

 
20

--------------------------------------------------------------------------------

 


EXHIBIT C
 
Baja Subsidiary Security Agreement

 
 

--------------------------------------------------------------------------------

 
 
Contrato de Prenda (el “Contrato”) de fecha sexto (6th), de marzo de dos mil
once (2011), que celebran:
  
This Pledge Agreement (the “Agreement”) is dated June (_____), two thousand
eleven (2011), and is entered into by and among:



(I)
BAJA AQUA-FARMS, S.A. DE C.V., representada por Vilhelm Mar Gudmundsson (en lo
sucesivo, el “Garante Prendario”);
 
(I)
BAJA AQUA-FARMS, S.A. DE C.V., represented herein by Vilhelm Mar Gudmundsson
(hereinafter the “Pledgor”);
         
(II)
ALAN FOURNIER y RAY GAREA, ambos por su propio derecho (en lo sucesivo como los
“Acreedores Prendarios”); y
 
(II)
ALAN FOURNIER and RAY GAREA, both by their own right (the “Pledgees”); and
         
(III)
Con la comparecencia de UMAMI SUSTAINABLE SEAFOOD, INC., representada por el
señor Oli Valur Steindorsson (en lo sucesivo la “Deudor”);
 
(III)
With the appearance of UMAMI SUSTAINABLE SEAFOOD, INC., represented by Oli Valur
Steindorsson (hereinafter “Debtor”),

  
de conformidad con los siguientes antecedentes, declaraciones y cláusulas.
 
pursuant to the following Precedents, Representations and Clauses.

   
Antecedentes
 
Precedents
     
I.  El día veintiocho (28) de Febrero de dos mil once (2011) el Deudor, y los
Acreedores Prendarios, celebraron un contrato de compra de pagaré “NOTE PURCHASE
AGREEMENT” (el “Contrato de Compraventa”) mismo que incluye pero no está
limitado a la compra de un pagaré en la cantidad de $2,000,000 USD (Dos Millones
de Dólares de los Estados Unidos de América 00/100) con fecha de vencimiento el
día dieciocho (18) de Abril de dos mil once (2011) (“Pagaré Fournier”), y un
segundo pagaré en la cantidad principal de  $1,500,000 USD (Un Millón Quinientos
Mil Dólares de los Estados Unidos de América 00/100) con fecha de vencimiento el
día dieciocho (18) de Abril de dos mil once (2011) (el “Pagaré Garea”, y
conjuntamente con el Pagaré Fournier como los “Pagarés”), sumando un total de
suerte principal por la cantidad de $3,500,000 USD (Tres Millones Quinientos Mil
Dólares de los Estados Unidos de América 00/100) (la “Suerte Principal”). Se
adjunta copia del Contrato de Compraventa como Anexo “A”.
  
I. On June third (3rd), two thousand eleven (2011), Debtor and Pledgees entered
into a  NOTE PURCHASE AGREEMENT (the “Purchase Agreement”) which includes but is
not limited to the purchase by Pledgees of a promissory note in the principal
amount of $1,000,000 USD (One Million Dollars of the United States of America
00/100) maturing on June thirtieth (30th), two thousand eleven (2011) (the
“Fournier Note”) and a second promissory note in the principal amount of
$1,000,000 USD (One Million Five Hundred Thousand Dollars of the United States
of America 00/100) maturing on June thirtieth (30th), two thousand eleven (2011)
(the “Garea Note” together with the Fournier Note, the “Notes”) for an aggregate
principal amount of $2,000,000 USD (Two Million Dollars of the United States of
America 00/100) (the “Principal Balance”). Attached hereto as Exhibit “A” is a
copy of the Purchase Agreement.


 
1

--------------------------------------------------------------------------------

 


Declaraciones
 
Representations
     
I. El Garante Prendario declara por conducto de sus representante, que:
 
I. Pledgor hereby represents, through its legal representative, that:
     
(a) Es una sociedad mercantil debidamente constituida de conformidad con las
leyes de México.
 
(a) It is a corporation duly incorporated under the laws of Mexico.
     
(b) Su representante cuenta con las facultades necesarias y suficientes para
celebrar el presente Contrato en su nombre y representación, facultades que no
le han sido revocadas, modificadas o limitadas en forma alguna a la fecha de
firma del presente Contrato.
 
(b) Its representative has broad and sufficient authority to enter into this
Agreement in its name and on its behalf, authority that has not been revoked,
modified or limited as of the date hereof.
     
(c) La celebración y el cumplimiento del presente Contrato no viola o constituye
un incumplimiento bajo (i) cualquier disposición de sus estatutos sociales; (ii)
cualquier convenio, contrato, acuerdo, licencia, sentencia, resolución u orden
en la cual el Garante Prendario sea parte o sujeto, (iii) cualesquier concesión,
autorización o licencia gubernamental relacionada con la conservación del
Inventario (como se define adelante) o (iv) cualquier ley, reglamento, circular,
orden o decreto de cualquier autoridad gubernamental.
 
(c) The execution, delivery and performance of this Agreement does not violate,
or constitute a breach under (i) any provision of the Pledgor’s by-laws, (ii)
any agreement, arrangement, license, judgment, resolution or order to which the
Pledgor is a party or (iii) any governmental concession, authorization or
license relating to the conservation of the Inventory (as defined below) or (iv)
any law, regulation, circular, order or decree of any governmental authority.
     
(d) Es legítima propietaria de diversas unidades de Atún Aleta Azul con un peso
total aproximado de dos mil cuatrocientos treinta y un (2431) toneladas (el
“Inventario”), con un valor asegurable máximo de $25,000,000 USD (veinticinco
millones de Dólares de los Estados Unidos de América 00/100) conforme a las
pólizas de seguro que se adjuntan como Anexo “B” (las “Pólizas de Seguro”).
 
(d) It is legitimate owner of certain units of Blue Fin Tuna with a total
estimated weight of __________________ (___________) tons (the “Inventory”),
with an insured  value of $_______________ USD (_________ million Dollars
currency of the United States of America 00/100) as per the insurance policies
attached hereto as Exhibit “B” (the “Insurance Policies”).
     
(e) El Inventario se encuentra confinado en dos (2) corrales de engorda ubicados
en las áreas de mar señaladas en las Pólizas de Seguro.
 
(e) The Inventory is confined in ___ (__) feedlots located in the sea areas
stated by the Insurance Policies.
     
(f) El Garante Prendario cuenta con todas las autorizaciones necesarias para la
celebración y cumplimiento del presente Contrato, así como para pignorar parte o
la totalidad del Inventario en favor de los Acreedores Prendarios.
 
(f) Pledgor has obtained all required authorizations in order to enter into,
execute, deliver and perform this Agreement and to partially or totally pledge
the Inventory in favor of the Pledgees.
     
(g) La suscripción, entrega y cumplimiento de este Contrato, son actos que se
encuentran comprendidos dentro de su objeto social.
  
(g) The subscription, delivery and execution of this Agreement are activities
authorized within the corporate purpose of Pledgor.


 
2

--------------------------------------------------------------------------------

 
    
(h) Salvo por la prenda que se constituya conforme a este Contrato, el
Inventario Pignorado (como se define adelante) está libre de cualquier gravamen,
limitación de dominio o de uso, hipoteca, prenda o cualquier otra garantía,
carga o cualquier acuerdo de preferencia sobre la Garantía (según se define más
adelante), y el Inventario Pignorado no se encuentra sujeto a convenio, contrato
o acuerdo alguno que restrinja la cesión, enajenación o prenda de la Garantía.
 
(h) Except for the pledge created under this Agreement, the Pledged Inventory
(as defined below) is free and clear of any lien, dominion limitation, mortgage,
pledge or any other guarantee, charge or preferential agreement over the
Collateral (as defined below) and the Collateral is not subject to covenant,
agreement or arrangement that restricts an assignment, transfer or pledge of the
Collateral.
     
(i) A la fecha del presente Contrato el Garante Prendario no es parte, ni tiene
conocimiento de la existencia de demandas o procedimientos en su contra que
pudieran resultar en un gravamen preferente sobre el Inventario Pignorado (como
se define adelante).
 
(i) As of the date of this Agreement, Pledgor is not a party to, nor does it
have any knowledge of any claim or proceeding against Pledgor that could result
in a preferential lien in respect to the Pledged Inventory (as defined herein).
     
(j)  Es su deseo, pignorar a favor de los Acreedores Prendarios: (i) Inventario
cuyo valor de mercado, equivalga dos (2) veces el valor del saldo insoluto de
los Pagarés (el “Inventario Pignorado”), (ii) todos y cada uno de los productos
y/o frutos derivados de la venta, enajenación o cualesquier transmisión del
Inventario Pignorado y (iii) los pagos o desembolsos de seguros recibidos por el
Garante Prendario de las Pólizas de Seguro en relación con el Inventario
Pignorado a menos que dichos pagos o desembolsos sean utilizados para adquirir
el monto necesario de reemplazo del Inventario Pignorado para garantizar al
Garante Prendario y Deudor de continuar en cumplimiento con sus respectivas
obligaciones como se establece en el Contrato de Compra ((i) al (iii),
colectivamente referido como la “Garantía”). Lo anterior, a efecto de garantizar
el cumplimiento de las obligaciones que a cargo del Deudor derivan del Contrato
de Compraventa y los Pagarés (las “Obligaciones Garantizadas”). El Inventario
Pignorado se identifica en el Anexo “C” adjunto.
 
(j) It is Pledgor’s will to create and grant in favor of  Pledgees a first
priority pledge over: (i) Inventory with a market value equaling two (2) times
the value of the outstanding balance of the Notes (the “Pledged Inventory”),
(ii) any and all products and proceeds derived from the sale, transfer,
disposition, or other transfer of the Pledged Inventory and (iii) any and all
insurance proceeds or disbursements received by Pledgor from the Insurance
Policies in connection with the Pledged Inventory, unless such proceeds are used
to purchase such an amount of inventory to replace the Pledged Inventory as is
necessary to ensure that the Pledgor and Debtor remain in compliance with their
respective obligations set forth herein and in the Purchase Agreement ((i)
through (iii), collectively, referred to as, the “Collateral”). The foregoing,
in order to secure Debtor’s obligations derived from  the Purchase Agreement and
the Notes (the “Secured Obligations”). The Pledged Inventory is set forth in
Exhibit “C” attached hereto.
     
II. Los Acreedores Prendarios declaran en este acto y conjuntamente, que:
 
II. Pledgees hereby jointly represent, that:
     
(a) Son personas físicas, mayores de edad, con capacidad para celebrar el
Presente Contrato.
 
(a) They are individuals, with legal age and capacity to enter into this
Agreement.

 
 
3

--------------------------------------------------------------------------------

 
(b) Es su deseo, y así lo manifiestan, recibir en prenda del Garante Prendario
la Garantía como garantía de cumplimiento de las Obligaciones Garantizadas.
 
(b) It is their will to receive from the Pledgor the Collateral in pledge as
security of compliance of the Secured Obligations.
     
III. El Deudor declara en este acto por conducto de su representante, que:
 
III. Debtor hereby represents, through its legal representative, that:
     
(a) Es una sociedad debidamente constituida y existente de conformidad con las
leyes del estado Nevada, Estados Unidos de América.
  
(a) It is a corporation duly incorporated and validly existing under the laws of
the State of Nevada, United States of America.

(b) Su representante cuenta con las facultades necesarias y suficientes para
celebrar el presente Contrato en su nombre y representación, facultades que no
le han sido revocadas, modificadas o limitadas en forma alguna a la fecha de
firma del presente Contrato.
 
(b) Its representative has broad and sufficient authority to enter into this
Agreement in its name and on its behalf, authority that has not been revoked,
modified or limited as of the date hereof.
     
(c)  La celebración y el cumplimiento del presente Contrato no viola o
constituye un incumplimiento bajo (i) cualquier disposición de sus estatutos
sociales del Deudor; (ii) cualquier convenio, contrato, acuerdo, licencia,
concesión y/o autorización gubernamental, sentencia, resolución u orden en la
cual el Deudor sea parte o sujeto, (iii) cualquier concesión, autorización o
licencia gubernamental relacionado con la conservación y explotación del
Inventario, o (iv) cualquier ley, reglamento, circular, orden o decreto de
cualquier autoridad gubernamental.
 
(c) The execution, delivery and performance of this Agreement does not violate,
or constitute a breach under (i) any provision of the Debtor’s by-laws, (ii) any
agreement, arrangement, license, judgment, resolution or order to which the
Debtor is a party or (iii) any governmental concession, authorization or license
relating to the conservation and exploitation of the Inventory or (iv) any law,
regulation, circular, order or decree of any governmental authority.
     
(d) Es su deseo celebrar el presente Contrato en donde se hace sabedor de la
Prenda (como se define adelante) de la Garantía como garantía del cumplimiento
de las Obligaciones Garantizadas.
 
(d) It is Debtor’s will to execute this Agreement whereby it is aware of the
Pledge (as defined herein) of the Collateral to guarantee its compliance with
respect to the Secured Obligations.
     
En virtud de lo anterior, las partes acuerdan las siguientes:
 
In virtue of the foregoing, the Parties agree to the following:
     
Cláusulas
 
Clauses
     
PRIMERA. Constitución de la Prenda. Sujeto a los términos y condiciones
establecidos en el presente Contrato y con el fin de garantizar las Obligaciones
Garantizadas el Garante Prendario constituye de manera incondicional e
irrevocable una prenda sin transmisión de posesión en primer lugar y grado de
prelación en favor de los Acreedores Prendarios sobre la Garantía (en lo
sucesivo la “Prenda”).
  
FIRST. Creation of the Pledge. Subject to the terms and conditions set forth
herein and in order to secure the Secured Obligations, the Pledgor hereby
creates and grants in favor of the Pledgees a first priority pledge without
possession transmission (the “Pledge”) over the Collateral in an unconditional
and irrevocable manner.


 
4

--------------------------------------------------------------------------------

 
   
Conforme a lo dispuesto en el Articulo trescientos cincuenta y cinco (355) de la
Ley General de Títulos y Operaciones de Crédito (la “LGTOC”), la Prenda
constituida comprende y se extiende a la Garantía con todo cuanto de hecho y por
derecho le corresponda, para garantizar el debido y puntual cumplimiento, pago y
satisfacción de todas y cada una de las Obligaciones Garantizadas (ya sea en su
fecha de vencimiento, por vencimiento anticipado o por cualquier otro motivo)
incluyendo la suerte principal, intereses ordinarios e intereses moratorios
derivados de los Pagarés y el Contrato de Compraventa, así como los gastos
incurridos en el proceso de ejecución de esta garantía.
 
Pursuant to Article three hundred fifty five (355) of the General Law of
Negotiable Instruments (Ley General de Títulos y Operaciones de Crédito) and
Credit Transactions (the “LGTOC”) the Pledge created comprises and extends to
the Collateral, and with all that corresponds by fact and by law to guarantee
the proper and punctual compliance, payment and satisfaction of any and all of
the Secured Obligations (whether on its due date, anticipated termination or for
any other reason) including principal, ordinary interest and late interest
derived from the Notes and the Purchase Agreement as well as the guarantee
enforcement procedural costs.
     
Hasta en tanto permanezcan insolutas o incumplidas las Obligaciones
Garantizadas, el Garante Prendario no podrá retirar ni solicitar la liberación
parcial del Inventario Pignorado sujeto a la Prenda sin que ello limite o pueda
limitar el derecho del Garante Prendario de enajenar en el curso ordinario de
sus negocios el Inventario Pignorado, y en el entendido que los bienes o
derechos que el Garante Prendario reciba o tenga derecho a recibir en pago por
la enajenación del Inventario Pignorado estarán sujetos a la Prenda descrita en
el presente instrumento.
 
As long as the Secured Obligations are outstanding the Pledgor agrees neither to
release nor to request the partial release of the Pledged Inventory subject to
the Pledge and such Pledgor’s agreement shall not and may not limit Pledgor’s
right to sell the Pledged Inventory in the ordinary course of business, and in
the understanding that the goods and rights that the Pledgor receives or has a
right to receive as payment for the transfer of the Pledged Inventory shall be
subject to the Pledge described in this Agreement.
     
El Inventario, incluyendo el Inventario Pignorado, se encuentra y permanecerá
ubicado en las áreas de mar señaladas en las Pólizas de Seguro salvo que sean
enajenadas en el curso normal de su actividad preponderante de negocio.
 
The Inventory, including the Pledged Inventory, is located and shall remain in
the sea areas stated by the Insurance Policies unless they are sold in the
normal course of its main business activity.
     
SEGUNDA. Posesión. La Prenda que se constituye en este acto, se constituye sin
transmisión de la posesión del Inventario Pignorado, en los términos del
Artículo trescientos cuarenta y seis (346) y siguientes de la LGTOC, y se
perfecciona y surte todos sus efectos a partir de la fecha de firma del presente
Contrato. Por lo expuesto, el Garante Prendario conservará la posesión del
Inventario Pignorado y será considerado como depositario del mismo para todos
los efectos a que haya lugar.
  
SECOND. Possession. Pursuant to Article three hundred forty six (346) of the
LGTOC the Pledge created herein is without transfer of the possession of the
Pledged Inventory and therefore is perfected and in full force and effect as of
the date of execution of this Agreement. Pledgor will retain the possession of
the Pledged Inventory and for all legal purposes Pledgor shall be considered as
depositary of the Pledged Inventory.


 
5

--------------------------------------------------------------------------------

 
   
Siempre y cuando el Deudor se encuentre al corriente en el pago de las
Obligaciones Garantizadas, y no exista y no continúe Evento de Incumplimiento
alguno (según se define más adelante), el Garante Prendario podrá utilizar,
disponer y enajenar la Garantía en el curso normal de sus actividad
preponderante de negocio quedando sujeto a esta Prenda los bienes o derechos que
el Garante Prendario reciba, o los pagos que tenga derecho a recibir por la
enajenación de la Garantía. Sin perjuicio de lo anterior, el Garante Prendario
tendrá, en todo momento, la obligación de reemplazar la Garantía para mantener
los valores de mercado que se establecen en la declaración I inciso (j).
 
As long as Debtor is current in the payment with the Secured Obligations and
there is no and continues to be no Event of Default (as defined below), Pledgor
may use, dispose and sell the Collateral under the normal course of its main
business activity provided that the goods and rights that the Pledgor receives,
or payments for which it has a right to receive for the transfer of the
Collateral, shall be subject to the terms this Pledge. Notwithstanding to the
contrary herein, the Pledgor shall at all times continue to have an obligation
to designate additional inventory to maintain the market value of the Pledged
Inventory set forth in recital I paragraph (j).
     
En el caso en que exista y mientras continúe un Evento de Incumplimiento o de
haberse iniciado cualquier procedimiento de ejecución conforme a la Cláusula
Séptima siguiente, los Acreedores Prendarios tendrán el derecho a percibir los
frutos y beneficios derivados del uso, explotación y enajenación de la Garantía.
Lo anterior, no interrumpirá los procedimientos a que hace referencia la
Cláusula Séptima en el caso de que los mismos  hubiesen sido iniciados.
 
In the event that an Event of Default has occurred and is continuing, or in the
event any foreclosure procedure has been initiated pursuant to Clause Seventh
below, Pledgees shall have the right to receive the benefits deriving from the
use, exploitation and selling of the Collateral. The above right shall not limit
the proceedings initiated pursuant to Clause Seventh below, if such is the case.
     
TERCERA. Protocolización y Registro. Las partes autorizan a los licenciados
Francisco Javier Troncoso Valle, Juan Francisco Arzate Vargas y Armando Serrano
Marín, para que de manera conjunta o separada, (i) acudan ante notario público y
protocolicen el presente Contrato, (ii) obtengan copias certificadas del mismo e
(iii) inscriban el instrumento público que protocolice el presente Contrato ante
el Registro Público de Comercio del domicilio social del Garante Prendario.
 
THIRD. Formalization and Filing. The parties hereby authorized Mr. Francisco
Javier Troncoso Valle, Juan Francisco Arzate Vargas and Armando Serrano Marin,
to have them jointly or individually, (i) appear before a notary public to
formalize this Agreement, (ii) obtain certified copies of the same and (iii)
file the formalization of this Pledge Agreement before the Public Registry of
Commerce corresponding to the corporate address of Pledgor.
     
CUARTA. Término. La Prenda creada en términos del presente Contrato permanecerá
en pleno vigor y efecto hasta que las Obligaciones Garantizadas hayan sido
totalmente cumplimentadas.
 
FOURTH. Term. The Pledge shall remain in full force and effect until such time
that the Secured Obligations are fully satisfied.
     
A partir de que se cumplimenten totalmente las Obligaciones Garantizadas, los
Acreedores Prendarios deberán celebrar y entregar al Garante Prendario las
manifestaciones y documentos de terminación que razonablemente le solicite el
Garante Prendario a efecto de dar por terminado y finiquitar el presente
Contrato y la Prenda sobre la Garantía.
 
Upon full satisfaction of the Secured Obligations,  Pledgees shall immediately
execute and deliver for the benefit of and to the Pledgor such termination
statements and such other documentation as reasonably requested by the Pledgor
to effect the termination and release of the Pledge on the Collateral.


 
6

--------------------------------------------------------------------------------

 
   
QUINTA. Novación; Modificación. La Prenda no constituirá novación, modificación,
pago o dación en pago de las Obligaciones Garantizadas, ni de ningún adeudo que
tenga el Garante Prendario con los Acreedores Prendarios.
 
FIFTH. Novation; Modification. The Pledge shall not constitute a novation,
amendment, payment or conveyance of compliance of the Secured Obligations nor
any debt of the Pledgor with the Pledgees.
     
SEXTA. Obligaciones de Hacer y No Hacer. Hasta en tanto cualquiera de las
Obligaciones Garantizadas permanezcan vigentes, el Garante Prendario, se obliga
a:
 
SIXTH. Covenants. As long as the Secured Obligations remain outstanding, Pledgor
is obligated to:
     
(a) Defender la titularidad y derechos de los Acreedores Prendarios sobre el
Inventario Pignorado contra las reclamaciones y demandas de cualquier persona
distinta a los Acreedores Prendarios;
 
(a) Defend the ownership and rights of the Pledgees over the Collateral against
any claims or lawsuits of any person distinct from the Pledgees;
     
(b) No crear, o permitir que se constituya, cualquier hipoteca, gravamen,
prenda, garantía, carga o cualquier acuerdo de preferencia sobre la Garantía,
excepto por la prenda constituida en este Contrato y aquellas otras garantías
que sean previamente autorizadas por los Acreedores Prendarios titulares de más
del sesenta por ciento (60%) del saldo insoluto de los Pagarés (la “Mayoría de
los Acreedores Prendarios”);
 
(b) Not create or permit to create, any mortgage, lien, pledge, guarantee, duty
or any preferential agreement over the Collateral except for the Pledge
constituted under this Agreement and those other guarantees previously
authorized in writing by Pledgees holding more than sixty percent (60%) of the
outstanding balance of the Notes (the “Majority of the Pledgees”);
     
(c) No vender, transmitir, ceder, gravar, otorgar en prenda, entregar, afectar
en fideicomiso, otorgar, usufructuar o disponer en cualquier forma, u otorgar
cualquier opción con respecto la Garantía al Inventario Pignorado  o cualquier
derecho en relación con los mismos, sin el previo consentimiento por escrito de
la Mayoría de los Acreedores Prendarios, excepto por aquellas enajenaciones del
Inventario Pignorado en el curso normal de su actividad preponderante de negocio
quedando sujeto a esta Prenda los bienes o derechos que el Garante Prendario
reciba o tenga derecho a recibir en pago por la enajenación del Inventario
Pignorado;
 
(c) Not sell, transfer, assign, lien, grant in pledge, deliver, affect in a
trust agreement, grant, grant in use or dispose in any form, or grant an option
with respect to the Collateral or any right relating to the same, without the
written prior consent of the Majority of the Pledgees except for those transfers
of the Pledged Inventory under the normal course of its main business activity
being subject to the Pledge the goods and rights that the Pledgor receives or
has a right to receive a payment for the transfer of the Pledged Inventory;
     
(d) A informar por escrito a los Acreedores Prendarios tan pronto como sea
posible, pero en cualquier caso dentro de los tres (3) días hábiles siguientes,
de cualquier circunstancia que afecte o razonablemente estime pudiere afectar la
Garantía;
 
(d) Inform the Pledgees as soon as reasonably possible, but in any event within
three (3) business days, of any circumstance that may affect or may reasonably
be expected to affect the Collateral;


 
7

--------------------------------------------------------------------------------

 
   
(e) A firmar y a entregar los documentos e instrumentos necesarios, y a llevar a
cabo cualquier otra acción que a juicio razonable de los Acreedores Prendarios y
mediante notificación previa por escrito de los Acreedores Prendarios, fuere
necesaria con el fin de constituir, de ser necesario, y proteger, la Prenda, y
para permitir a los Acreedores Prendarios ejercer sus derechos de conformidad
con los términos del presente Contrato;
 
(e) Execute and deliver any and all documents and instruments which are
reasonably necessary, and to perform any other action that the Pledgees may
reasonably require by means of a previous written notice, in order to create,
and if required, to protect, the Pledge, and to allow the Pledgees to exercise
their rights pursuant to the terms of this Agreement;
     
(f) Se obliga a abstenerse de crear o permitir la existencia de cualquier
gravamen, o embargo respecto a la Garantía, sin el consentimiento previo de la
Mayoría de los Acreedores Prendarios;
 
(f) Abstain from creating or allowing the existence of any lien with respect to
the Collateral, without the prior consent of the Majority of the Pledgees;
     
(g) A responder de los daños que el Inventario Pignorado sufra por cualesquier
causa. Para tales efectos, las partes convienen en que los Acreedores Prendarios
podrán designar a un perito (el “Perito”) para que inspeccione, en días y horas
hábiles, el Inventario Pignorado y determine el estado de conservación y
existencia del Inventario Pignorado. Para dichos efectos, los Acreedores
Prendarios, con al menos dos (2) días hábiles de anticipación, solicitarán por
escrito la inspección y señalarán el nombre del Perito, fecha y hora deseada
para la inspección. El Garante Prendario se obliga a permitir al Perito la
inspección del Inventario Pignorado. El informe del Perito servirá de base para
el ejercicio de los derechos que correspondan a los Acreedores Prendarios
conforme al presente Contrato y a ley.
 
(g) Respond for the damages suffered by the Pledged Inventory for any cause. For
such purposes the parties agree that Pledgees may appoint an expert (the
“Expert”) to inspect, in working days and time, the Pledged Inventory and
determine its condition and existence. For such purposes, Pledgees shall request
in writing an inspection with two (2) business days in advance and such notice
shall include: the name of the Expert and desired date and time for the
inspection. Pledgor agrees to allow the Expert to inspect the Pledged Inventory.
The report made by the Expert shall be used to support the exercise of the
rights of the Pledgees pursuant to this Agreement and the law.
     
(h) El Garante Prendario reconoce que el Inventario Pignorado puede
identificarse y distinguirse del resto de los bienes de su propiedad, por lo que
es aplicable la excepción a la que se refiere el Artículo trescientos cincuenta
y ocho (358) de la LGTOC.
 
(h) Recognize that the Pledged Inventory may be identified and distinguished
from the rest of its assets and therefore the exception set forth by Article
three hundred fifty eight (358) of the LGTOC shall apply.


 
8

--------------------------------------------------------------------------------

 
  
(i) A mantener vigentes las Pólizas de Seguro durante todo el tiempo que se
encuentren insolutas las Obligaciones Garantizadas. Las Pólizas de Seguros se
modificarán para hacer constar que: (i) los Acreedores Prendarios son
beneficiarios preferentes para el pago de las indemnizaciones que correspondan
conforme a las mismas; (ii) que el Inventario Pignorado asegurado se encuentra
pignorado en favor de los Acreedores Prendarios, para todos los efectos legales
de los artículos ciento nueve (109), ciento diez (110) y demás aplicables de la
Ley sobre el Contrato de Seguro; (iii) que cualquier modificación o cancelación
por parte de la compañía aseguradora de cualquiera de las Pólizas de Seguro no
surtirá efecto en contra de los Acreedores Prendarios hasta que la compañía
aseguradora haya dado aviso a los Acreedores Prendarios de la modificación o
cancelación de que se trate; (iv) que los Acreedores Prendarios no serán
responsable  por la falta del pago de primas, comisiones, contribuciones ni
anticipos; (v) que el emisor de dichos seguros esté obligado a notificar a los
Acreedores Prendarios de toda reclamación efectuada al amparo de dichas pólizas;
y (vi) que ningún acto ni omisión de persona alguna distinta a los Acreedores
Prendarios afecte el derecho de éste a la recuperación conforme a dichas Pólizas
de Seguro en el caso de pérdida o siniestro. El Garante Prendario se obliga a
entregar a los Acreedores Prendarios copia de las Pólizas de los Seguros y
endosos respectivos, en su caso, en un plazo que no excederá de treinta  (30)
días calendario, contados a partir de la fecha del presente Contrato.
 
(i) Maintain in full force and effect the Insurance Policies during all the time
that the Secured Obligations remain outstanding. The Insurance Policies shall be
amended to include: (i) Pledgees are preferred beneficiaries of the payment of
any indemnity to be paid pursuant to such Insurance Policies; (ii) that the
Pledged Inventory is pledged in favor of Pledgees pursuant to the terms of
articles one hundred nine (109), one hundred ten (110) and other applicable
provisions of the Insurance Law (Ley Sobre el Contrato de Seguro); (iii) that
any amendments or the cancellation of any of the Insurance Policies by the
insurance company shall have no legal effects against the Pledgees until the
insurance company notifies Pledgees of such amendment or cancellation; (iv) that
Pledgees shall not be responsible for any lack of payment of the insurance
premiums and fees; (v) that the insurance company is obliged to notify the
Pledgees of any claim made in connection with such insurance policies; and (vi)
that no act or omission of any person different from Pledgees shall affect the
right of Pledgees to be compensated in the event of loss or casualty pursuant to
the Insurance Policies. Pledgor agrees to deliver to Pledgees copies of the
amendments to the Insurance Policies evidencing the foregoing. Such delivery
shall have take place within thirty (30) calendar days after the execution of
this Agreement.
     
(j) A obtener, mantener vigentes y/o renovar las licencias, permisos y/o
autorizaciones que se requieran de cualquier autoridad gubernamental para la
explotación, tenencia o uso del Inventario Pignorado, así como el pago de
cualquier impuesto, derecho o contribución que afecte el Inventario Pignorado.
 
(j) Obtain, keep current and/or renew the licenses, permits and/or
authorizations required by any governmental authority to exploit, have or use
the Pledged Inventory, as well as to pay any tax, fee or contribution affecting
the Pledged Inventory.
     
(k) Hacerse responsable por cualquier pérdida, daño o deterioro del Inventario
Pignorado por cualesquier causa.
 
(k) Be responsible for any loss, damage or wear and tear of the Pledged
Inventory from any cause.
     
(l) Hacerse responsable por cualquier demanda, acción, obligación, costos y
gastos incluyendo impuestos, derivados de o en relación al Inventario Pignorado.
 
(l) Be responsible for any lawsuit, action, obligation, costs and expenses
including taxes derived from or relating to the Pledged Inventory.
     
(m) Pagar todos y cada uno de los impuestos, contribuciones y cualesquier otras
cargas de cualquier naturaleza que sean determinadas, cobradas o impuestas sobre
o en relación con el Inventario Pignorado.
 
(m) Pay any and all taxes, contributions and any other duties of any nature
determined, collected or imposed upon or in relation with the Pledged Inventory.

 
 
9

--------------------------------------------------------------------------------

 
    
El incumplimiento del Garante Prendario o el Deudor, con respecto a (i)
cualesquiera Obligaciones Garantizadas, o (ii) cualesquiera de las obligaciones
asumidas por el Garante Prendario en términos de este Contrato, será considerado
como un evento de incumplimiento (un “Evento de Incumplimiento”), y dará derecho
a los Acreedores Prendarios a ejecutar la Prenda constituida y creada en
términos de este Contrato.
 
Pledgor’s or Debtor´s failure to comply, with respect to (i) any Secured
Obligations, or (ii) any obligations assumed by the Pledgor in terms of this
Agreement, shall be deemed to be an event of default (an “Event of Default”)
hereunder, and shall grant the Pledgees the right to foreclose on the Pledge.
 
     
Así mismo, para efectos del procedimiento de ejecución de este Contrato, las
partes designan como perito valuador a cualesquier corredor público con
ejercicio en el Estado de Baja California, México.
 
Furthermore, for the effect of the enforcement procedure of the Agreement, the
parties designate as an expert appraisal any federal notary public with exercise
and residence within the state of Baja California, Mexico.
     
SÉPTIMA. Ejecución. Los Acreedores Prendarios tendrán el derecho de ejecutar la
Prenda de acuerdo a los términos de la LGTOC y, en general, de la legislación
aplicable sin necesidad de notificar previamente al Garante Prendario, Deudor o
cualesquier otro tercero.
 
SEVENTH. Enforcement. The Pledgees shall have the right to enforce the Pledge
pursuant to the terms of the LGTOC and, in general, pursuant to the applicable
legislation without the need to previously notify the Pledgor, Debtor nor any
other third party.
     
OCTAVA. Impuestos. Cada parte deberá pagar, en la medida que sea necesario o le
sea requerido conforme a la legislación aplicable, cualquier impuesto, interés,
multa, recargo, responsabilidad y accesorio relacionado con el Inventario
Pignorado o con el presente Contrato y establecidos por las autoridades fiscales
mexicanas.
 
EIGHT. Taxes. Each party shall, to the extent necessary or required by
applicable law, pay all taxes, interests, fees charges, liabilities and
accessories established by the Mexican Fiscal authorities in connection with the
Pledged Inventory or with this Agreement.
     
NOVENA. Indemnización. El Garante Prendario se obliga a indemnizar y a sacar en
paz y a salvo a los Acreedores Prendarios de cualquier reclamación, demanda,
sanción, multa, daño o perjuicio interpuesta en contra de o sufrido por los
Acreedores Prendarios y derivado de la celebración del presente Contrato, salvo
que ello se derive de negligencia, o actos dolosos o de mala fe de cualquiera de
los Acreedores Prendarios.
 
NINTH. Indemnity. Pledgor hereby agrees to indemnify and hold the Pledgees safe
and harmless from and against any and all claims, lawsuits, fines, penalties,
damages and losses suffered by the Pledgees and derived from entering into this
Agreement other than claims arising from the gross negligence or willful
misconduct of any of the Pledgees.
     
DÉCIMA. Gastos y Costos. (a) El Deudor y el Garante Prendario convienen en pagar
cualesquiera y todos los honorarios, costos y gastos de cualquier clase o
naturaleza incurridos en relación con la conservación y protección de la Prenda
sobre la Garantía, y conviene, además, en rembolsar a los Acreedores Prendarios
cualesquiera y todos los honorarios, costos y gastos razonables de cualquier
clase o naturaleza incurridos y comprobados por los Acreedores Prendarios para
conservar y proteger la Prenda sobre la Garantía, cuando dicho
perfeccionamiento, conservación o protección no haya sido hecho por el Garante
Prendario, incluyendo en forma enunciativa y no limitativa los honorarios de
notario público así como los derechos de inscripción en el registro público de
la propiedad y del comercio y en cualesquier otro registro público del domicilio
del Garante Prendario o del lugar que se encuentre el Inventario Pignorado.
 
TENTH. Costs and Expenses. (a) Debtor and Pledgor agree to pay for any and all
fees, costs and expenses of any kind or nature incurred in connection with
preserving and protecting the Pledge on the Collateral, and Pledgor further
agrees to reimburse the Pledgees any and all reasonable fees, costs and expenses
of any kind or nature incurred and evidenced by the Pledgees in connection with
preserving and protecting the Pledged Collateral in the event such perfection,
conservation or protection is not carried out in by Debtor or Pledgor, including
but not limited to the notary public fees as well as filing fees of the public
registry of the property and commerce of the domicile of the Pledgor or of the
place where the Pledged Inventory is located.


 
10

--------------------------------------------------------------------------------

 
   
(b) En caso de que las Obligaciones Garantizadas no sean cumplidas, el Garante
Prendario conviene en pagar cualesquiera y todos los honorarios, costos y gastos
razonables de cualquier naturaleza incurridos y comprobados por los Acreedores
Prendarios en relación con (i) la ejecución de la Prenda sobre el Inventario
Pignorado, o (ii) cualesquiera acciones, demandas, defensas o procedimientos
derivados de, o que se relacionen con, la Garantía, salvo por dolo o por
negligencia grave.
 
(b) In the event the Secured Obligations are not duly performed, the Pledgor
agrees to pay any and all reasonable fees, costs and expenses of any kind or
nature incurred and evidenced by the Pledgees in connection with (i) the
enforcement of the Pledge over the Pledged Inventory, whether by judicial
proceedings or in any other manner, or (ii) any actions, demands, claims or
proceedings arising out from or in connection with the Collateral, except in
case of willful misconduct or gross negligence.
     
DÉCIMA PRIMERA. Notificaciones. Excepto que se establezca lo contrario en el
presente Contrato, todas las notificaciones y otras comunicaciones relacionadas
con este Contrato deberán ser por escrito, y deberán entregarse o enviarse a los
domicilios establecidos en el presente Contrato. Dichas notificaciones y
comunicaciones deberán ser entregadas (i) en mano propia con acuse de recibo, o
(ii) por conducto de fedatario público, y serán efectivas al momento de ser
recibidas o entregadas fehacientemente en el domicilio de las partes. Las Partes
designan para los efectos anteriores los siguientes domicilios:
 
ELEVENTH. Notices. Except as otherwise provided herein, all notices and other
communications related to this Agreement shall be in writing, and shall be
delivered or sent to the domiciles established in this Agreement. Such notices
and communications shall be delivered (i) by hand with acknowledgement of its
reception, or (ii) in the presence of a notary public, and shall be effective
when received or effectively delivered in the address of the Parties. The
Parties hereto for such effects designate the following domiciles:


 
11

--------------------------------------------------------------------------------

 
    
El Garante Prendario y Deudor:
 
1230 Columbia St, Suite 1100
San Diego, California, 92101
Estados Unidos de América
 
Los Acreedores Prendarios:
 
Alan Fournier
11 Spring Hollow Road,
Far Hills, New Jersey, 07931
Estados Unidos de América
 
Ray Garea
31 Claremont Avenue
Maplewood, New Jersey, 07040
Estados Unidos de América
 
Pledgor and Debtor:
 
1230 Columbia St, Suite 1100
San Diego, California, 92101
Estados Unidos de América
 
Pledgees:
 
Alan Fournier 
11 Spring Hollow Road,
Far Hills, New Jersey, 07931
United States of America
 
Ray Garea
31 Claremont Avenue
Maplewood, New Jersey, 07040
United States of America
     
Las notificaciones se considerarán entregadas en la fecha en que sean
efectivamente recibidas; en el entendido que, la negación de cualquier parte de
recibir cualquier notificación, se considerará como recibida al momento de
rehusarse de recibir la notificación.
 
 Notices shall be deemed delivered on the date they are effectively received;
provided that, the refusal of any party to accept any notice, shall be
considered received on the date of refusal to accept a notice.
     
DÉCIMA SEGUNDA. Cesión. Las partes no podrán ceder total o parcialmente sus
derechos y obligaciones contraídas por el presente Contrato, sin el
consentimiento previo y por escrito de la otra parte.
 
TWELFTH. Assignment. The rights and obligations of the Parties arising from this
Agreement may not be assigned or in any other manner transferred without the
prior written consent of the other Parties hereto.
     
DÉCIMA TERCERA. Anexos. Todos los Anexos de este Contrato forman parte integral
del mismo, como si quedaren insertados a la letra en el cuerpo del mismo.
 
THIRTEENTH. Exhibits. All the Exhibits hereto are an integral part of this
Agreement, as if such Exhibits would have been inserted in the text of this
Agreement.
     
DÉCIMA CUARTA. Autonomía de las Disposiciones. En caso de que cualquier
disposición del presente Contrato sea declarada inválida, ilegal o nula en
cualquier jurisdicción, ésta no invalidará cualquier otra disposición del
presente Contrato (excepto si dicha disposición se relaciona con algunos de los
elementos esenciales de este Contrato), y dicha prohibición o inexigibilidad en
cualquier jurisdicción no invalidará o impedirá la exigibilidad de dicha
disposición en cualquier otra jurisdicción.
 
FOURTEENTH. Severability. If any provision of this Agreement shall be invalid,
illegal, or unenforceable in any jurisdiction, this shall not invalidate any
other provision of this Agreement (except if such provision relates to any of
the essential element of this Agreement), and such prohibition or
unenforceability in any jurisdiction shall not void the enforceability of such
provision in any other jurisdiction.


 
12

--------------------------------------------------------------------------------

 
    
DÉCIMA QUINTA. Acuerdo Completo. El presente Contrato constituye la totalidad
del acuerdo de las partes con relación al objeto del mismo, y sustituye
cualesquiera comunicaciones verbales o escritas anteriores respecto de tal
objeto.
 
FIFTEENTH. Entire Agreement. This Agreement contains the entire understanding of
the Parties in connection with the subject matter hereof, and shall replace any
and all oral or written communication in respect of this Agreement.
     
DÉCIMA SEXTA. Encabezados. Los encabezados utilizados al inicio de las Cláusulas
de este Contrato se utilizan únicamente con el objeto de facilitar su consulta y
no afectan en forma alguna su interpretación.
 
SIXTEENTH. Headings. The headings of the Clauses are included solely for
convenience and are not intended to affect the interpretation of any such
provision of this Agreement.
     
DÉCIMA SÉPTIMA. Renuncia, Modificaciones. (a) Ninguno de los términos y
condiciones del presente Contrato podrá ser modificado, renunciado o variado en
cualquier forma, excepto que conste por escrito y sea debidamente firmado por
los Acreedores Prendarios y Garante Prendario afectados por la misma.
 
SEVENTEENTH. Waiver; Amendment. (a) None of the terms and conditions set forth
in this Agreement may be amended, modified, waived, or varied in any manner
whatsoever unless evidenced in writing and duly signed by the Pledgees and the
Pledgor.
     
(b) La omisión o demora por parte de cualquiera de las Partes en el ejercicio de
cualquiera de sus derechos, recursos, facultades o privilegios derivados del
presente Contrato, o el ejercicio parcial o individual de los mismos, no deberá
constituir una renuncia de los mismos. La notificación o demanda hecha a
cualquiera de las Partes no deberá constituir una renuncia a cualquiera de los
derechos de la otra Parte a realizar cualquier otra o consiguiente acción sin
notificación o demanda siempre y cuando esté permitido que cualquiera de las
Partes realice dicha acción sin notificación o demanda conforme a los términos
del presente Contrato.
 
(b)           The omission or delay by any party in the exercise of any of the
rights, remedies, authority or privileges arising from this Agreement, or its
partial or individual exercise, shall not be deemed or construed as a waiver of
such rights, remedies, authority or privileges. The service or demand performed
upon any party shall not be deemed or construed as a waiver of the rights of any
party to perform any other or subsequent action without the need of notice or
demand as long as such action is allowed to be performed by any party without
the need of notice or demand in accordance with the terms of this Agreement.
     
DÉCIMA OCTAVA. Idioma. Las partes del presente Contrato expresamente reconocen
que el mismo se firma en los idiomas español e inglés. Sin embargo, en caso de
duda, contradicción o controversia, prevalecerá la versión en español.
 
EIGHTEENTH. Language. The parties hereby expressly acknowledge that this
Agreement is executed simultaneously in Spanish and English versions; however,
in case of any doubt, contradiction or controversy, the Spanish version will
prevail.
     
DÉCIMA NOVENA. Legislación Aplicable. Este Contrato de regirá e interpretará de
acuerdo con las leyes de México.
 
NINETEENTH. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of México.


 
13

--------------------------------------------------------------------------------

 
 
VIGÉSIMA. Jurisdicción. Para todo lo relativo a la interpretación y cumplimiento
de este Contrato, las partes se someten irrevocablemente a la jurisdicción y
competencia de los tribunales del Municipio de Tijuana, Baja California, México
renunciando clara y terminantemente a cualquier otro fuero que por razón de su
domicilio presente o futuro, o cualquier otra causa pudiere corresponderles.
 
TWENTIETH. Jurisdiction. For the interpretation, construction, performance and
enforcement of this Agreement, the Parties hereto irrevocably submit to the
jurisdiction of the competent courts sitting in Tijuana, Baja California, Mexico
and each Party hereby clearly and expressly waives any other jurisdiction to
which it may be entitled by reason of its present or future domicile or for any
other reason whatsoever.
     
EN TESTIMONIO DE LO ANTERIOR, las partes firman el presente Contrato por
conducto de sus representantes, en la fecha señalada al inicio del Contrato.
  
IN VIRTUE OF THE FOREGOING, this Agreement has been duly executed by the
parties, on the above mentioned date.
     
[CONTINUA HOJA DE FIRMAS]
 
[SIGNATURE PAGE TO FOLLOW]


 
14

--------------------------------------------------------------------------------

 
   
El Garante Prendario / Pledgor
 
BAJA AQUA-FARMS, S.A. DE C.V.
   
Por/by: Oli Valur Steindorsson
 
Los Acreedores Prendarios / Pledgees
   
ALAN FOURNIER
   
RAY GAREA



Se firma como constancia de conocimiento y aceptación con los términos del
presente Contrato:
  
This Agreement is signed to evidence Debtor´s acknowledge and acceptance to the
terms of this Agreement:



El Deudor / Debtor
   
UMAMI SUSTAINABLE SEAFOOD INC.
Por: Oli Valur Steindorsson

   
Lista de Anexos/ Exhibits.


Anexo/ Exhibit “A”. Contrato de Compraventa/ Purchase Agreement
Anexo/ Exhibit “B”. Pólizas de Seguro/ Insurance Policies
Anexo/ Exhibit “C”. Inventario Pignorado/ Pledged Inventory

 
15

--------------------------------------------------------------------------------

 

Anexo “A”/ Exhibit “A”
 
Contrato de Compraventa/ Purchase Agreement

 
16

--------------------------------------------------------------------------------

 

Anexo “B”/ Exhibit “B”
 
Pólizas de Seguro/ Insurance Policies

 
17

--------------------------------------------------------------------------------

 

Anexo “C”/ Exhibit “C”
 
Inventario Pignorado/ Pledged Inventory
 
The following cages are pledged in connection with the terms of this
agreement:  [____________________].


Las siguientes jaulas son pignoradas en relación con los términos de este
contrato: [____________________]..

 
18

--------------------------------------------------------------------------------

 